Exhibit 10.1

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

dated as of December 28, 2016

among

SEARS HOLDINGS CORPORATION

and

SEARS ROEBUCK ACCEPTANCE CORP.

and

KMART CORPORATION,

as Borrowers

and

CERTAIN FINANCIAL INSTITUTIONS,

as L/C Lenders

and

CITIBANK, N.A.,

as Administrative Agent and Issuing Bank



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2   

Section 1.01

  Certain Defined Terms      2   

Section 1.02

  Computation of Time Periods      32   

Section 1.03

  Accounting Terms      32   

Section 1.04

  Other Interpretive Provisions      32   

Section 1.05

  Change of Currency      33   

ARTICLE II Payments; Taxes; Lender Cash Collateral Account; Etc.

     33   

Section 2.01

  [Reserved]      33   

Section 2.02

  [Reserved]      33   

Section 2.03

  [Reserved]      33   

Section 2.04

  [Reserved]      33   

Section 2.05

  Fees      33   

Section 2.06

  Optional Termination or Reduction of the L/C Commitments      34   

Section 2.07

  [Reserved]      35   

Section 2.08

  [Reserved]      35   

Section 2.09

  [Reserved]      35   

Section 2.10

  [Reserved]      35   

Section 2.11

  Mandatory Reduction of L/C Commitments      35   

Section 2.12

  Increased Costs      35   

Section 2.13

  [Reserved]      36   

Section 2.14

  Payments and Computations      36   

Section 2.15

  Taxes      37   

Section 2.16

  Sharing of Payments, Etc.      41   

Section 2.17

  Increase of L/C Commitments      42   

ARTICLE III AMOUNT AND TERMS OF THE LETTERS OF CREDIT

     42   

Section 3.01

  L/C Commitment      42   

Section 3.02

  Procedure for Issuance of Letter of Credit      43   

Section 3.03

  Fees and Other Charges      44   

Section 3.04

  Letter of Credit Participations      44   

Section 3.05

  Reimbursement Obligation of the Borrowers      46   

Section 3.06

  Obligations Absolute      46   

Section 3.07

  Letter of Credit Payments      46   

Section 3.08

  Applications      47   

Section 3.09

  Use of Letters of Credit      47   

Section 3.10

  Currency Equivalents Generally; Exchange Rates      47   

Section 3.11

  Borrowers Cash Collateral      48   

Section 3.12

  Replacement and Cancellation of Letters of Credit      49   

ARTICLE IV CONDITIONS TO EFFECTIVENESS

     49   

Section 4.01

  Conditions Precedent to Effectiveness      49   

Section 4.02

  Conditions Precedent to Each Issuance of a Letter of Credit      51   

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     52   

Section 5.01

  Representations and Warranties of the Borrowers      52   

Section 5.02

  Representations and Warranties of the Lenders      58   

ARTICLE VI COVENANTS

     58   

Section 6.01

  Affirmative Covenants      58   

Section 6.02

  Negative Covenants      66   

Section 6.03

  Financial Covenant      71   

ARTICLE VII EVENTS OF DEFAULT

     71   

Section 7.01

  Events of Default      71   

ARTICLE VIII THE AGENT

     74   

Section 8.01

  Appointment      74   

Section 8.02

  Delegation of Duties      75   

Section 8.03

  Exculpatory Provisions      75   

Section 8.04

  Reliance by Agent      75   

Section 8.05

  Notice of Default      76   

Section 8.06

  Non-Reliance on Agent and Other Lenders      76   

Section 8.07

  Reports and Financial Statements      76   

Section 8.08

  Indemnification      77   

Section 8.09

  Agent in Its Individual Capacity      77   

Section 8.10

  Successor Agent      78   

Section 8.11

  [Reserved]      78   

Section 8.12

  [Reserved]      78   

ARTICLE IX MISCELLANEOUS

     78   

Section 9.01

  Amendments, Etc.      78   

Section 9.02

  Notices, Etc.      81   

Section 9.03

  No Waiver; Remedies      82   

Section 9.04

  Costs and Expenses      83   

Section 9.05

  Right of Set-off      84   

Section 9.06

  Binding Effect; Effectiveness      84   

Section 9.07

  Assignments and Participations      84   

Section 9.08

  Confidentiality      88   

Section 9.09

  Governing Law      88   

Section 9.10

  Execution in Counterparts      88   

Section 9.11

  Jurisdiction, Etc.      89   

Section 9.12

  WAIVER OF JURY TRIAL      89   

Section 9.13

  Release of Collateral or Guarantee Obligation      89   

Section 9.14

  PATRIOT Act Notice      90   

Section 9.15

  Integration      90   

Section 9.16

  Replacement of L/C Lenders      91   

Section 9.17

  No Advisory or Fiduciary Capacity      91   

Section 9.18

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      92
  

Section 9.19

  Reinstatement      93   

Section 9.20

  Existing Agent Acknowledgment      93   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)

  

Lenders; L/C Commitments

Schedule 1.01(b)

  

Real Estate Collateral

Schedule 5.01(n)

  

Pension Plan Issues

Schedule 5.01(p)

  

UCC Financing Statements; Control Agreements

Schedule 5.01(t)

  

Labor Matters

Schedule 5.01(aa)

  

Bank Products and Cash Management Services

Schedule 6.02(k)(ii)

  

Investment Policy

EXHIBITS

  

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Compliance Certificate

Exhibit C

  

Form of Existing Agent Acknowledgement and Consent

 

iii



--------------------------------------------------------------------------------

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (this “Agreement”) dated as of
December 28, 2016, among SEARS HOLDINGS CORPORATION, a Delaware corporation
(“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation (“SRAC”),
KMART CORPORATION, a Michigan corporation (“Kmart Corp.”), CITIBANK, N.A. (the
“Bank”), as administrative agent (in such capacity, the “Agent”), and as the
Issuing Bank (as further defined below, the “Issuing Bank”) and financial
institutions from time to time party hereto as L/C lenders (each an “L/C
Lender”).

W I T N E S S E T H:

WHEREAS, Holdings, SRAC, Kmart Corp., Wells Fargo Bank, National Association
(f/k/a Wells Fargo Retail Finance, LLC) and Bank of America, N.A., as
co-collateral agents (together with their successors and permitted assigns under
the Existing Credit Agreement, the “Co-Collateral Agents”), and Bank of America,
N.A., as administrative agent (the “Existing Agent”), are party to that certain
Third Amended and Restated Credit Agreement, dated as of July 21, 2015 (as
amended by the First Amendment to the Third Amended and Restated Credit
Agreement, dated as of, April 8, 2016, the “Existing Credit Agreement”);

WHEREAS, the ABL Obligations are secured by the ABL Collateral;

WHEREAS, each Borrower has requested that (a) the Issuing Bank issue Letters of
Credit for its account or the account of its subsidiaries pursuant to the terms
of this Agreement and (b) on and after the Effective Date, this Agreement, the
Letters of Credit issued hereunder, and all other Obligations shall be
designated as, and shall constitute, Bank Products and an Other LC Facility
under the Existing Credit Agreement; and

WHEREAS, the Existing Agent and the Loan Parties have agreed that this
Agreement, the Letters of Credit issued hereunder, and all other Obligations
constitute “Bank Products”, an “Other LC Facility” and “Obligations” as each
such term is defined under the Existing Credit Agreement.

WHEREAS, it is a condition to the obligations of the Issuing Bank and the L/C
Lenders to provide extensions of credit hereunder that the Obligations be
secured by a first priority security interest in the ABL Collateral, subject to
the ABL Loan Documents, and that each of the L/C Lenders maintains at all times
an amount in the Lender Cash Collateral Account of such L/C Lender equal to or
greater than one hundred two percent (102%) of the L/C Commitment of such L/C
Lender;

WHEREAS, concurrently herewith, the Loan Parties party to the Guarantee and
Collateral Agreement will execute and deliver the Reaffirmation Agreement;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. For each term defined herein by reference to
the Existing Credit Agreement as in effect on the Effective Date, (i) each
capitalized term used in such definition in the Existing Credit Agreement shall,
for purposes of this Agreement and the other Loan Documents, have the meaning
assigned to such term in the Existing Credit Agreement as in effect on the
Effective Date and (ii) such definitions shall continue to apply for purposes of
the Loan Documents regardless of whether the Existing Credit Agreement or any
other ABL Loan Document is terminated, replaced, or refinanced, and regardless
of whether the Obligations thereunder have been paid in full or discharged. As
used in this Agreement (including the preamble and the recitals), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ABL Advances” means the “Advances” as defined in the Existing Credit Agreement
as in effect on the Effective Date.

“ABL Collateral” means the “Collateral” as defined in the Existing Credit
Agreement as in effect on the Effective Date.

“ABL Lenders” means the “Lenders” as defined in the Existing Credit Agreement as
in effect on the Effective Date.

“ABL Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement as in effect on the Effective Date.

“ABL Loan Parties” means each Group Member that is a party to an ABL Loan
Document.

“ABL Obligations” means the “Obligations” as defined in the Existing Credit
Agreement as in effect on the Effective Date.

“Accelerated Borrowing Base Delivery Event” has the meaning assigned to such
term in the Existing Credit Agreement as in effect on the Effective Date.

“Acquisition” means, with respect to any Person (a) a purchase of a controlling
interest in, the equity interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a controlling interest in the equity interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

“Additional ABL Availability Amount” means any increase in availability under
the revolving facility of the Existing Credit Agreement above the amount
reported in the borrowing base certificate most recently delivered to the
Co-Collateral Agents prior to the Effective Date (the “Specified BBC”), other
than increases arising solely as a result of (i) increases or decreases

 

2



--------------------------------------------------------------------------------

in usage of, and/or borrowings and repayments under, the Existing Credit
Agreement or (ii) changes resulting from the Borrowers’ delivery of Borrowing
Base Certificates after the Effective Date that calculate availability in a
manner consistent with, and including reserve amounts equal to or greater than
(on a percentage or absolute basis, as applicable) those reported in, the
Specified BBC, in each case without giving effect to any amendments, consent or
waivers to the Existing Credit Agreement.

“Adjusted Consolidated EBITDA” has the meaning assigned to such term in the
Existing Credit Agreement as in effect on the Effective Date.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person by contract or otherwise.

“Agent” has the meaning provided in the preamble to this Agreement, or any
successor thereto.

“Agent’s Account” means an account maintained by the Agent and designated from
time to time by the Agent in writing to the Borrowers and the L/C Lenders.

“Aggregate L/C Commitments” means, at any time, the sum of the L/C Commitments
of all the L/C Lenders at such time. As of the Effective Date, the Aggregate L/C
Commitments are $200,000,000.

“Alternative Currency” means any currency other than Dollars.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

“Applicable Office” means, with respect to each Lender, the office of such
Lender specified as its “Applicable Office” on the signature pages hereof or in
the Assignment and Acceptance pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.

“Application” means an application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit.

“Approved Fund” means any Fund that is administered or managed by (a) an L/C
Lender, (b) an Affiliate of an L/C Lender or (c) an entity or an Affiliate of an
entity that administers or manages an L/C Lender.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by
an L/C Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit A hereto or such other form as the Agent may
agree in its discretion.

“Authorized Officer” means, (i) as to Holdings, any Borrower or any other Loan
Party, its president, chief executive officer, chief financial officer, vice
president and controller, vice president and treasurer, vice president, finance,
executive vice president, finance or any other person designated by it and
acceptable to the Agent and (ii) as to any L/C Lender its member, manager,
president, chief executive officer, chief financial officer, vice president and
controller, vice president and treasurer, vice president, finance, executive
vice president, finance or any other person designated by it and acceptable to
the Agent. Any document delivered hereunder that is signed by an Authorized
Officer of a Loan Party or L/C Lender shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party or L/C Lender, as applicable and such Authorized
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party or L/C Lender, as applicable.

“Available L/C Commitment” means as to any L/C Lender at any time, an amount
equal to the excess, if any, of (a) such L/C Lender’s L/C Commitment then in
effect over (b) such L/C Lender’s L/C Extensions of Credit then outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” has the meaning provided in the preamble to this Agreement, and its
successors.

“Bank Product” has the meaning assigned to such term in the Existing Credit
Agreement as in effect on the Effective Date.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the NYFRB Rate plus one-half of one percent (0.50%), (b) the
Eurodollar Rate (calculated utilizing a one-month interest period) plus one
percent (1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by the Bank as its “prime rate.” The “prime rate” is
a rate set by the Bank based upon various factors including the Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowers” means, collectively, SRAC and Kmart Corp.; provided that in the
event SRAC is dissolved, merged with and into Holdings or any Subsidiary of
Holdings or otherwise ceases to exist in accordance with Section 6.01(d), then
Holdings shall designate that Holdings or a direct wholly owned Domestic
Subsidiary of Holdings become a Borrower for all purposes of the Loan Documents.

 

4



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of Holdings, substantially in the form delivered from time to time
pursuant to the Existing Credit Agreement.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Boston, Massachusetts or, in
the case of matters relating to SRAC, Greenville, Delaware or, in the case of
matters relating to Kmart Corp., Detroit, Michigan.

“Capital Expenditures” means, with respect to any Person for any period, all
cash expenditures made or costs incurred for the acquisition or improvement of
fixed or capital assets of such Person, in each case that are (or should be) set
forth as capital expenditures in a consolidated statement of cash flows of such
Person for such period, in each case prepared in accordance with GAAP.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capped Excess Availability” has the meaning assigned to such term in the
Existing Credit Agreement as in effect on the Effective Date.

“Cash Collateral Agreement” means a Cash Collateral Agreement in respect of the
Lender Cash Collateral Accounts, duly executed by each L/C Lender, the Issuing
Bank and the Collateral Agent (as defined in the Cash Collateral Agreement).

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the Issuing Bank (and “Cash Collateralization” and
“Cash Collateralizing” have corresponding meanings).

“Cash Equivalents” means investments of Holdings and its Subsidiaries recorded
as cash or cash equivalents in accordance with GAAP.

“Cash Management Services” has the meaning assigned to such term in the Existing
Credit Agreement as in effect on the Effective Date.

“Co-Collateral Agents” has the meaning set forth in the recitals to this
Agreement.

“Collateral” means (a) the ABL Collateral, (b) cash collateral provided by the
Borrowers pursuant to the terms hereof (including Section 3.11), (c) from and
after the delivery of Mortgages with respect to the Real Estate Collateral, the
Real Estate Collateral and (d) all other property of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is created or purported to be created
by any Security Document.

 

5



--------------------------------------------------------------------------------

“Collateral Coverage Event” shall have the meaning assigned to such term in the
Indenture for the Existing Second Lien Notes.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

“Consolidated” refers to the consolidation of accounts of Holdings and its
Subsidiaries in accordance with GAAP and as presented on a GAAP basis.

“Consolidated Interest Expense” means for any period for any Person, total
interest expense of such Person (including that attributable to Capital Lease
Obligations and other expenses classified as interest expense in accordance with
GAAP) on a Consolidated basis with respect to all outstanding Debt of such
Person, as determined in accordance with GAAP.

“Covenant Compliance Event” has the meaning assigned to such term in the
Existing Credit Agreement as in effect on the Effective Date.

“Credit Party” or “Credit Parties” means (a) individually, (i) each L/C Lender
and its Affiliates, (ii) the Agent, (iii) the Issuing Bank, and (iv) the
successors and assigns of each of the foregoing, and (b) collectively, all of
the foregoing.

“DC” means any distribution center owned or leased and operated by any Loan
Party.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money (excluding interest payable thereon unless such
interest has been accrued and added to the principal amount of such
indebtedness), (b) all obligations of such Person for the deferred purchase
price of property or services (other than (i) trade payables incurred in the
ordinary course of such Person’s business and (ii) any such obligations which
are due less than twelve months from the date of incurrence), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeals bonds arising in
the ordinary course of business and other than the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business) or in respect of bankers’ acceptances or letters of credit,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
direct recourse payment obligations of such Person in respect of any accounts
receivable sold by such Person, (g) all Debt of others referred to in clauses
(a) through (f) above or clause (h) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor)

 

6



--------------------------------------------------------------------------------

property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (h) all Debt referred to in clauses
(a) through (g) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“December Real Estate Loan” means that certain term Loan Agreement between JPP,
LLC, JPP II, LLC, the Loan Parties and/or certain affiliates of the Loan
Parties, dated on or about the Effective Date, secured by the Real Estate
Collateral.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Designated Transaction Proceeds” means an amount equal to the sum of:

(i) 100% of the Net Proceeds from any issuance or incurrence of Debt for
borrowed money by Holdings or any of its Subsidiaries other than (v) borrowings
under the December Real Estate Loan, (w) any proceeds from any Permitted
Refinancing Debt in respect of the Real Estate Term Loan, (x) borrowings under
the existing revolving facility under the Existing Credit Agreement (without
giving effect to any increase in the amount thereof after the date hereof),
(y) Debt of Holdings or any of its Subsidiaries that is owing to Holdings or any
of its Subsidiaries to the extent permitted to be incurred hereunder, and
(z) amounts borrowed under commercial paper facilities; plus

(ii) 100% of the Net Proceeds from the sale or issuance of equity interests by
and capital contributions to Holdings or any of its Subsidiaries other than
(i) any sales or issuances of equity interests to or capital contributions from
Holdings or any Subsidiary of Holdings (other than capital contributions from
Holdings or any Subsidiary of Holdings made with the proceeds of equity issuance
to Persons other than Holdings or any Subsidiary of Holdings), (ii) any issuance
of directors’ qualifying shares or (iii) any sales or issuances of equity
interests of Holdings or any Subsidiary to management or employees of Holdings
or such Subsidiary under any employee stock option or stock purchase plan or
employee benefit plan in existence at the Effective Date; plus

(iii) 100% of the Net Proceeds from any Disposition pursuant to clause (g) or
(i) (if such Disposition is to a Person that is neither a Loan Party nor a
Subsidiary of Holdings) of the definition of Permitted Dispositions; plus

 

7



--------------------------------------------------------------------------------

(iv) 100% of the Additional ABL Availability Amount.

“Disposition” means any sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction), whether in one transaction or in
a series of transactions, of any property (including, without limitation, any
Equity Interests).

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” and “$” refers to lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which each of the conditions precedent in
Section 4.02 are satisfied (or waived by the Agent, the Issuing Bank and the L/C
Lenders in accordance with Section 9.01).

“Eligible Assignee” means (a) a commercial bank or any other Person engaged in
the business of making asset based or commercial loans, or any fund or other
Person (other than a natural Person) that invests in loans, which bank, Person
or fund, together with its Affiliates, has a combined capital and surplus in
excess of $300,000,000 and which bank, Person or fund is a Lender (as defined in
the Existing Credit Agreement) or Affiliate of a Lender (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement and makes the
representations and warranties set forth in Section 5.02 hereof and in the
Assignment and Acceptance and is approved by the Agent and the Issuing Bank or
(b) an existing L/C Lender or an Affiliate of an existing L/C Lender or an
Approved Fund; provided that neither Holdings, the Borrowers nor any of their
respective Subsidiaries nor an Affiliate of Holdings, any Borrower or any of
their respective Subsidiaries (other than the Permitted Holders) shall qualify
as an Eligible Assignee.

 

8



--------------------------------------------------------------------------------

“Eligible Inventory” has the meaning assigned to such term in the Existing
Credit Agreement as in effect on the Effective Date.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrowers, or any of their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and issued thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a Reportable Event, as defined
herein, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to Section 4043(b)(2)) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of

 

9



--------------------------------------------------------------------------------

ERISA; (e) the withdrawal by any Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Sections 303(k) or 4068(a) of ERISA shall have been met with
respect to any Plan; (g) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan, or
(h) the Borrowers or any ERISA Affiliate incur liabilities under Section 4069 of
ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means, on any date, the rate per annum (which shall in no
event be less than zero) equal to (i) ICE Benchmark Administration Limited (“ICE
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time determined two London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Agent (which shall in no event be less than zero) to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the outstanding Reimbursement Obligations and with
a term equal to one month would be offered by the Bank’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

“Events of Default” has the meaning specified in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in any L/C Extensions of Credit or L/C Commitment pursuant
to a law in effect on the date on which (i) such Recipient acquires such
interest in such L/C Extensions of Credit or L/C Commitment (other than pursuant
to an assignment request by the Borrower under Section 9.16) or (ii) in the case
of a Lender, such Lender changes its Applicable Office, except in each case to
the extent that, pursuant to Section 2.15, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or changed its Applicable Office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.15(e), (f), or (g) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

10



--------------------------------------------------------------------------------

“Existing Agent” has the meaning set forth in the recitals to this Agreement.

“Existing Agent Acknowledgement and Consent” means an acknowledgment and consent
executed by Holdings, the Borrowers, and Bank of America, N.A., in its capacity
as the Existing Agent, substantially in the form of Exhibit C hereto.

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Existing Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of September 1, 2016, by and among the Co-Collateral Agents,
as the ABL agents, and Wilmington Trust, National Association (as successor to
Wells Fargo Bank, National Association), as the second lien agent.

“Existing Second Lien Credit Agreement” means that Second Lien Credit Agreement,
dated as of September 1, 2016, between Holdings, SRAC, Kmart Corp., the lenders
party thereto, and JPP, LLC, as administrative agent and collateral
administrator.

“Existing Second Lien Notes” means $301,000,000 aggregate principal amount of 6
5/8% Senior Secured Notes due 2018 of Holdings outstanding as of the Effective
Date and any notes issued in exchange therefor pursuant to that certain
Indenture, dated as of October 12, 2010, by and among Holdings and the
guarantors party thereto and Wells Fargo Bank, National Association, as trustee
and collateral agent.

“Facility Cap” means five hundred million dollars ($500,000,000).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Fee Letter” means the Fee Letter dated the date hereof, among Holdings, the
Borrowers, and Citigroup Global Markets Inc., as amended from time to time.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fixed Charge Ratio” means, the ratio, determined as of the end of each fiscal
month of the Borrowers for the most recently ended twelve fiscal months, of
(a) Adjusted Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures (but including Capital Expenditures financed with proceeds of ABL
Advances made under the Existing Credit Agreement) minus taxes paid in cash net
of refunds (but in no event less than zero), to (b) Fixed Charges, all
calculated on a Consolidated basis in accordance with GAAP.

“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid or payable in cash, plus scheduled principal
payments on Debt made during such period, plus Capital Lease Obligation payments
made during such period, all calculated on a Consolidated basis.

 

11



--------------------------------------------------------------------------------

“Flood Compliance Documents” means, with respect to each Real Property
Collateral, the following documents and instruments in form and substance in
order to comply with the Flood Laws: (1) a completed life of loan standard flood
hazard determination form addressed to the mortgagee or beneficiary under the
Mortgage and otherwise complying with the Flood Laws, (2) if the improvements to
the Real Property Collateral are located in a special flood hazard area, a
notification to such party as holds title to the applicable Real Property
Collateral (“Borrower Notice”) and, if applicable, notification to such party
that flood insurance coverage under the National Flood Insurance Program is not
available because the community does not participate in the such program,
(3) documentation evidencing receipt by such party as holds title to the Real
Property Collateral of the Borrower Notice and (4) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the Real Property Collateral is located, a copy of the flood insurance policy,
the application by the party as holds title to the Real Property Collateral for
a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, and such other evidence of
flood insurance reasonably requested by Agent for compliance with Flood Laws,
each in a form and substance reasonably satisfactory to the Agent.

“Flood Laws” means, collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto and related legislation (including the
regulations of the Board of Governors of the Federal Reserve System) and any
substitution therefor and, if applicable, any regulations promulgated
thereunder.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” means, collectively, Holdings, the Borrowers and their
respective Subsidiaries.

“Guarantee and Collateral Agreement” means that certain Third Amended and
Restated Guarantee and Collateral Agreement, dated as of July 21, 2015, among
the ABL Loan Parties and the Co-Collateral Agents.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Holdings” has the meaning provided in the preamble to this Agreement.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” has the meaning set forth in the Guarantee and
Collateral Agreement as in effect on the Effective Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” as defined in the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Exposure” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired maximum amount of all then outstanding
Letters of Credit (whether or not (i) such maximum amount is then in effect
under any such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit or (ii) the conditions to drawing
can then be satisfied), but excluding any such Letter of Credit that is
backstopped by a Satisfactory Letter of Credit; plus (b) the aggregate amount of
drawings under Letters of Credit that have not then been reimbursed or
discharged by (x) the Borrower, pursuant to Section 3.05, or (y) where the L/C
Lenders have reimbursed the Issuing Bank, including where the Issuing Bank has
reimbursed itself using funds on deposit in the Lender Cash Collateral Accounts
pursuant to Section 3.04; provided that if any payment or withdrawal has been
made and such payment is required to be rescinded, restored or returned upon the
insolvency, bankruptcy, or reorganization of any Person or otherwise, such
payment or withdrawal shall be deemed not to have occurred hereunder; plus (c)
[reserved.]; plus (d) the

 

13



--------------------------------------------------------------------------------

amount of Available L/C Commitments. For all purposes of this Agreement, (a) if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn, and (b) with respect to any references to
the Issuer Exposure being “zero” or no longer “outstanding”, the Available L/C
Commitments referred to clause (d) hereof shall mean that all of the L/C
Lenders’ L/C Commitments shall have been terminated or shall have expired, and
the obligation of the Issuing Bank to issue Letters of Credit pursuant to
Section 3.01(a) has been terminated.

“Issuing Bank” means the Bank, it being understood that the Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Kmart” means Kmart Holding Corporation, a Delaware corporation.

“Kmart Corp.” has the meaning provided in the preamble to this Agreement.

“L/C Commitment” means, as to any L/C Lender, the obligation of such L/C Lender
to participate in Letters of Credit in an aggregate principal amount up to
(a) the amount set forth opposite such L/C Lender’s name on Schedule 1.01(a) as
such amount may be increased from time to time in accordance with Section 2.17
or (b) if such L/C Lender has entered into any Assignment and Acceptance, the
amount set forth for such L/C Lender in the Register maintained by the Agent
pursuant to Section 9.07(d), in each case, as such amount may be reduced
(i) pursuant to Section 2.06, (ii) by an amount equal to the amount by which any
Letter of Credit has been drawn to the extent the Issuing Bank has been
reimbursed for such drawing (including by (x) the Borrower, pursuant to
Section 3.05, or (y) where the L/C Lenders have reimbursed the Issuing Bank,
including where the Issuing Bank has reimbursed itself using funds on deposit in
the Lender Cash Collateral Accounts pursuant to Section 3.04), (iii) by an
amount equal to the face amount of any Letter of Credit that has been returned
to Citi for cancellation, unless a replacement therefor is issued substantially
simultaneously to the same or a related beneficiary and the Required L/C Lenders
have provided their consent in writing to the issuance of such replacement,
(iv) by an amount equal to the face amount of any Letter of Credit that has
expired, unless a replacement therefor is issued substantially simultaneously to
the same or a related beneficiary and the Required L/C Lenders have provided
their consent in writing to the issuance of such replacement, provided that, to
the extent on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn, and (v) by the amount by which
the face amount of any Letter of Credit has been permanently reduced.

“L/C Commitment Percentage” means, as to any L/C Lender at any time, the
percentage which such L/C Lender’s L/C Commitment then constitutes of the
Aggregate L/C Commitments or, at any time after the Aggregate L/C Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such L/C Lender’s participation in L/C Obligations constitutes of the
aggregate principal amount of the L/C Obligations then outstanding.

 

14



--------------------------------------------------------------------------------

“L/C Extension” means, with respect to any Letter of Credit, the issuance,
extension of the expiry date, or the renewal or increase of the amount thereof.

“L/C Extensions of Credit” means as to any L/C Lender at any time, an amount
equal to such L/C Lender’s L/C Commitment Percentage of the Issuer Exposure
(other than clause (d) of the definition thereof) then outstanding.

“L/C Lender Insolvency Event” means that (i) an L/C Lender or its Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, or (ii) such L/C Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such L/C Lender or
its Parent Company, or such L/C Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.

“L/C Lenders” means, collectively, any Persons signatory hereto as an L/C
Lender, and each Person that shall become a party hereto as an L/C Lender
pursuant to Section 9.07.

“L/C Lender Exposure” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired maximum amount of all then outstanding
Letters of Credit (whether or not (i) such maximum amount is then in effect
under any such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit or (ii) the conditions to drawing
can then be satisfied), but excluding any such Letter of Credit that is
backstopped by a Satisfactory Letter of Credit; plus (b) the aggregate amount of
drawings under Letters of Credit that have not then been reimbursed or
discharged by the Borrower (including, pursuant to Section 3.05 (and, for the
avoidance of doubt, in the case where the L/C Lenders have reimbursed the
Issuing Bank, including where the Issuing Bank has reimbursed itself using funds
on deposit in the Lender Cash Collateral Accounts pursuant to Section 3.04, such
drawings under Letters of Credit shall be considered to not have been reimbursed
or discharged by the Borrower)); plus (c)[reserved.]; plus (d) the amount of
Available L/C Commitments. For all purposes of this Agreement, (a) if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn, and (b) with respect to any references to the
L/C Lender Exposure being “zero” or no longer “outstanding”, the Available L/C
Commitments referred to clause (d) hereof shall mean that all of the L/C
Lenders’ L/C Commitments shall have been terminated or shall have expired, and
the obligation of the Issuing Bank to issue Letters of Credit pursuant to
Section 3.01(a) has been terminated.

“L/C Obligations” means at any time, an amount equal to the sum of paragraphs
(a) and (b) (but not (d)) of the definition of L/C Lender Exposure and all
accrued and unpaid fees, taxes and expenses payable in connection with any
Letter of Credit.

“L/C Termination Date” means the first anniversary of the Effective Date.

 

15



--------------------------------------------------------------------------------

“Lender Cash Collateral Account” means, with respect to any L/C Lender, the
Applicable Account (as defined in the Cash Collateral Agreement) of such L/C
Lender, and “Lender Cash Collateral Accounts” means, collectively, all such
Applicable Accounts.

“Lenders” means the Issuing Bank and the L/C Lenders.

“Letters of Credit” means the collective reference to irrevocable standby
letters of credit under which the Issuing Bank agrees to make payments in
Dollars for the account of any Borrower, on behalf of any Group Member in
respect of obligations of such Group Member incurred pursuant to contracts made
or performances undertaken or to be undertaken or like matters relating to
contracts to which such Group Member is or proposes to become a party,
including, without limiting the foregoing, for insurance purposes or in respect
of advance payments or as bid or performance bonds or for any other purpose for
which a standby letter of credit might be issued; individually, a “Letter of
Credit”.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor, and any easement, right of way
or other encumbrance on title to real property, but excluding consignments or
bailments of goods of third parties and the interests of lessors under operating
leases.

“Line Cap” has the meaning assigned to such term in the Existing Credit
Agreement as in effect on the Effective Date.

“Loan Documents” means this Agreement, each Letter of Credit, the Reaffirmation
Agreement, the Existing Agent Acknowledgement and Consent, each Security
Document, and any other document or instrument pursuant to this Agreement now or
hereafter designated by the Borrowers and the Agent as a “Loan Document” and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties” means each ABL Loan Party and each other Group Member that is a
party to a Loan Document.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of Holdings and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties taken as a
whole to perform their material obligations under the Loan Documents or (c) the
validity or enforceability of the Loan Documents taken as a whole or the rights
and remedies of the Co-Collateral Agents, the Agent, the Issuing Bank or the L/C
Lenders thereunder taken as a whole (including, but not limited to, the
enforceability or priority of any Liens granted to the Co-Collateral Agents
under the ABL Loan Documents or to the Agent under the applicable Loan
Documents).

“Material Subsidiary Guarantor” means a Subsidiary Guarantor that, at the time
of determination, accounts for more than 2% of both the total assets and total
revenues of Holdings on a consolidated basis (and, together with all other
Material Subsidiary Guarantors accounts for more than 5% of both the total
assets and total revenues of Holdings on a consolidated basis).

 

16



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on the Real Estate Collateral in favor
of the Agent on behalf of the L/C Lenders and the Issuing Bank to secure the
Obligations, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time and in form and substance reasonably
satisfactory to the L/C Lenders, the Agent, the Issuing Bank and the Borrowers,
provided that (i) Mortgages that are substantially similar to the mortgages
delivered in connection with the December Real Estate Loan shall be deemed to be
reasonably satisfactory and (ii) each Mortgage shall contain an automatic
termination provision incorporating the provisions of Section 9.13(c) of this
Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings or any
ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

“Net Proceeds” means, (a) with respect to any Disposition by Holdings or any of
its Subsidiaries of any property or any casualty or condemnation of such
property, the excess, if any, of (i) the sum of cash and cash equivalents
received by Holdings or any of its Subsidiaries (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the out-of-pocket expenses incurred by Holdings or such
Subsidiary in connection with such transaction (including, without limitation,
attorneys’ fees, accountants’ fees, investment banking fees, appraisals, and
brokerage, legal, title and recording or transfer tax expenses and commissions)
paid by Holdings or any of its Subsidiaries to third parties (other than
Affiliates), (B) transfer taxes paid as a result thereof, (C) payments required
to be made to governmental authorities and/or third parties in connection with
such sale (including to obtain consents or approvals required for such sale) and
amounts required by governmental authorities to be retained by applicable
entities and (D) any Debt secured by such property that is required to be repaid
from the proceeds of such sale (including, with respect to property that is
collateral for the December Real Estate Loan, repayment of the December Real
Estate Loan in an amount required pursuant to the terms of the December Real
Estate Loan), and (b) with respect to any equity issuance, capital contribution
and/or the incurrence of Debt for borrowed money by Holdings or any of its
Subsidiaries, the excess of (i) the sum of the cash and cash equivalents
received by Holdings or any of its Subsidiaries in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
out-of-pocket expenses, incurred by Holdings or any of its Subsidiaries in
connection therewith.

“Non-Consenting Lender” has the meaning specified in Section 9.16.

“NYFRB” means the Federal Reserve Bank of New York.

 

17



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Agent from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligations” shall mean all obligations and liabilities of each Loan Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under or in connection with this
Agreement or any other Loan Document to which such Loan Party is a party, in
each case whether on account of principal, interest (including, without
limitation, any interest accruing (and interest that would have accrued but for
the filing or commencement of such proceeding) at the then applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding with
respect to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or amounts
otherwise (including, without limitation, all fees and disbursements of counsel
to the Agent or to any other Credit Party and all reimbursement obligations,
fees, indemnities, costs, expenses or other amounts accruing (or that would have
accrued but for the filing or commencement of such proceeding) after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding with respect to such Loan Party, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) that in each case are required to be paid by such Loan Party
pursuant to the terms of this Agreement or any other Loan Document.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any L/C Extensions of Credit
or Loan Document pursuant to an assignment request by the Borrowers under
Section 9.16).

“Other LC Facility” has the meaning assigned to such term in the Existing Credit
Agreement as in effect on the Effective Date.

“Other Taxes” has the meaning specified in Section 2.15.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

18



--------------------------------------------------------------------------------

“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.

“Parent Company” means, with respect to an L/C Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such L/C Lender,
and/or any Person of which such L/C Lender is a Subsidiary.

“Participant Register” has the meaning set forth in Section 9.07(f).

“PASA” means the Packers and Stockyards Act of 1921, as amended.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” means a certificate dated as of the Effective Date with
respect to the Borrowers and the other Loan Parties in form reasonably
satisfactory to the Agent.

“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:

(a) Debt committed or outstanding on the Effective Date and set forth in the
Perfection Certificate, excluding the Real Estate Term Loan, the December Real
Estate Loan and any commercial paper but including, for the avoidance of doubt,
future draws under the Existing Credit Agreement to the extent not in excess of
the commitments thereunder as of the Effective Date;

(b) Debt of any Loan Party to any other Loan Party;

(c) Debt of Holdings or any Subsidiary of Holdings which is not a Loan Party to
any Loan Party; provided, that (1) such Debt is incurred in the ordinary course
of business consistent with past practices in connection with cash management,
(2) such Debt shall not exceed $100,000,000 in the aggregate at any one time
outstanding or (3) (i) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (ii) after giving effect to
any such Debt (A) the Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0;

(d) Debt of any Group Member to any Subsidiary of Holdings which is not a Loan
Party;

 

19



--------------------------------------------------------------------------------

(e) (i) purchase money Debt used to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations, and any Debt assumed in
connection with the acquisition of any such assets or secured solely by a Lien
on any such assets prior to the acquisition thereof, and (ii) Debt incurred in
connection with sale-leaseback transactions with respect to assets not
constituting Collateral;

(f) Debt of any Person that becomes a Subsidiary in an Acquisition permitted in
accordance with Section 6.02(c), which Debt is existing at the time such Person
becomes a Subsidiary (other than Debt incurred solely in contemplation of such
Person’s becoming a Subsidiary);

(g) the Obligations;

(h) other Debt in an aggregate amount outstanding at any time, inclusive of the
Real Estate Term Loan and any commercial paper, not to exceed the greater of (x)
$750,000,000 and (y) the amount permitted to be incurred under clause (h) of the
definition of “Permitted Debt” in the Existing ABL Agreement (as the same may be
amended from time to time);

(i) Debt described in Section 6.02(a)(vi), provided, that such Debt (i) does not
have a maturity date which is earlier than the L/C Termination Date, (ii) is
incurred on arm’s-length terms, (iii) is subject to an intercreditor agreement
in the form of the Existing Intercreditor Agreement or Exhibit F to the Existing
Credit Agreement (or such other forms as the Co-Collateral Agents may agree in
their Permitted Discretion), and (iv) the security documents, if any, with
respect to such Debt are reasonably satisfactory to the Co-Collateral Agents in
their Permitted Discretion;

(j) any other Debt, provided, that such Debt (i) does not require the repayment
of principal prior to the L/C Termination Date in excess of 1.0% of the original
principal amount thereof per annum (excluding, for the avoidance of doubt,
repayments required as a result of the sale of assets and repayments required in
connection with an event that would constitute an Event of Default under Section
7.01(g) hereof) (ii) does not have a maturity date which is earlier than the L/C
Termination Date, and (iii) is incurred on arm’s-length terms;

(k) Debt of the type specified in clause (g) of the definition thereof to the
extent such Debt constitutes a Permitted Investment;

(l) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations (including, in each case,
letters of credit issued to provide such bonds, guaranties and similar
obligations), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(m) Debt arising from overdraft facilities and/or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services (including, but not limited to, intraday, automated clearing
house transfers, credit cards, and purchasing card/T&E services) in the ordinary
course of business; provided, that (x) such Debt (other than credit cards or
purchase cards) is extinguished within ten Business Days of notification to the
applicable Loan Party of its incurrence and (y) such Debt in respect of credit
cards or purchase cards is extinguished within 60 days from its incurrence;

 

20



--------------------------------------------------------------------------------

(n) Debt arising from agreements of Holdings or any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any the
disposition of any business, assets or any Subsidiary not prohibited by this
Agreement, other than guarantees of Debt incurred by any Person acquiring all or
any portion of such business, assets or any Subsidiary for the purpose of
financing such Acquisition;

(o) Debt consisting of (i) the financing of insurance premiums or (ii) take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(p) Debt on account of Other LC Facilities and on account of letters of credit
issued for the account of any Loan Party by any other Person; and

(q) Permitted Refinancing Debt.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

“Permitted Dispositions” means any of the following:

(a) transfers and Dispositions of Inventory in the ordinary course of business;

(b) transfers and Dispositions among the Loan Parties;

(c) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to any Loan Party;

(d) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to other Subsidiaries which are not Loan Parties;

(e) transfers and Dispositions (other than transfers and Dispositions of
Collateral) to any Subsidiary of Holdings which is not a Loan Party by any Loan
Party provided, that any such Disposition of Collateral shall be (i) undertaken
in the ordinary course of business or (ii) on terms that are fair and reasonable
and no less favorable to the Loan Party than it would obtain in a comparable
arm’s length transaction with a Person that is not a Subsidiary of Holdings;

(f) the sale of surplus, obsolete or worn out equipment or other property in the
ordinary course of business by the Borrowers or any Subsidiary;

 

21



--------------------------------------------------------------------------------

(g) transfers and Dispositions of all or any portion of any assets of Holdings
or any of its Subsidiaries, including any equity interests of its Subsidiaries
(other than the equity interests or substantially all of the assets of either
Borrower or of Sears), provided, that immediately after giving effect to any
such disposition, (i) no Default or Event of Default then exists, (ii) either
(A) the Pro Forma and Projected Capped Excess Availability is at least 15% of
the Line Cap (provided that, with respect to the transfer or Disposition of the
assets of, or any equity interest in, a Material Subsidiary Guarantor (other
than Sears), such Pro Forma and Projected Capped Excess Availability is at least
the greater of (x) 25% of the Line Cap or (y) $750,000,000), or (B) such Loan
Party uses the Net Proceeds of such Disposition to (1) reduce the L/C
Commitments and Cash Collateralize any amounts pursuant to Section 2.11 and/or
(2) repay revolving advances under the Existing Credit Agreement, in an amount
equal to the lesser of (x) 100% of such Net Proceeds and (y) an amount
sufficient to cause Pro Forma and Projected Capped Excess Availability to be 15%
or more of the Line Cap (or, with respect to the transfer or Disposition of the
assets of, or any equity interest in, a Material Subsidiary Guarantor (other
than Sears), an amount sufficient to cause Pro Forma and Projected Capped Excess
Availability to be the greater of (x) 25% of the Line Cap or (y) $750,000,000),
(iii) if the Disposition is to a Subsidiary or Affiliate of a Loan Party which
is not a Loan Party, such Disposition shall be on terms that are fair and
reasonable and no less favorable to the Loan Party than it would obtain in a
comparable arm’s length transaction with a Person that is not a Subsidiary or
Affiliate of a Loan Party, and (iv) Capped Excess Availability is no less than
Capped Excess Availability immediately prior to such Disposition;

(h) transfers and Dispositions which constitute Restricted Payments or Permitted
Investments that are otherwise permitted hereunder;

(i) Dispositions permitted pursuant to Section 6.02(b) hereof;

(j) the sale of other Policy Investments in the ordinary course of business;

(k) the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction;

(l) leases, licenses or subleases or sublicenses of any real or personal
property not constituting Collateral in the ordinary course of business;

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind (other
than, in each case, with respect to rights to license the Related Intellectual
Property, unless the limited license granted to the Co-Collateral Agents in such
Related Intellectual Property pursuant to the ABL Loan Documents remains in
effect and is acknowledged by the licensee) to the extent that any of the
foregoing could not reasonably be expected to have a Material Adverse Effect;

(n) sales of Inventory (other than Eligible Inventory) determined by the
management of the applicable Loan Party not to be saleable in the ordinary
course of business of such Loan Party or any of the Loan Parties; and

 

22



--------------------------------------------------------------------------------

(o) transfers of assets, including Inventory, in connection with Store closings
(and/or department closings within Stores) permitted pursuant to Section
6.02(l).

“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment:

(a) Investments existing on, or contractually committed as of, the “Effective
Date” (as defined in the Existing Credit Agreement as in effect on the Effective
Date) and set forth in the Perfection Certificate;

(b) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Effective Date, (ii) Investments by any Loan
Party and its Subsidiaries in Loan Parties, and (iii) Investments by
Subsidiaries that are not Loan Parties in Holdings or any Subsidiary;

(c) other Investments of any Loan Party in any other Subsidiary of Holdings
which is not a Loan Party; provided, that (1) such Investment is incurred in the
ordinary course of business consistent with past practices in connection with
cash management, (2) such Investments shall not exceed $100,000,000 in the
aggregate at any one time outstanding and the Pro Forma and Projected Capped
Excess Availability is at least 25% of the Line Cap, or (3) (a) at the time of
any such Investment and immediately after giving pro forma effect thereto, no
Default or Event of Default shall have occurred and be continuing, and (b) after
giving effect to any such Investment (A) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (B) the Pro Forma Fixed
Charge Ratio shall be at least 1.0 to 1.0;

(d) Investments of any Loan Party in any other Person not constituting an
Acquisition; provided that (a) at the time of any such Investment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Investment (A) the Pro Forma and Projected Capped Excess Availability
is at least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall
be at least 1.0 to 1.0;

(e) Investments arising out of the receipt of non-cash consideration for the
sale of assets otherwise permitted under this Agreement;

(f) Policy Investments;

(g) Investments in Swap Contracts not entered into for speculative purposes;

(h) to the extent not prohibited by applicable law, (1) advances to officers,
directors and employees and consultants of the Loan Parties made for travel,
entertainment, relocation and other ordinary business purposes and (2) advances
to officers, directors and employees and consultants of non-Loan Parties made
for travel, entertainment,

 

23



--------------------------------------------------------------------------------

relocation and other ordinary business purposes, provided, in the case of this
clause (2), such advances are made by non-Loan Parties and not with the proceeds
of any Investments made by any Loan Party in such non-Loan Party unless
otherwise permitted hereunder;

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(j) any Investment made prior to the Effective Date under paragraph (e) of the
definition of “Permitted Investment” (as defined in the Existing Credit
Agreement as in effect on the Effective Date);

(k) Investments made with the common stock of Holdings;

(l) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;

(m) Guarantees by Holdings or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute Debt,
in each case entered into by Holdings or any Subsidiary in the ordinary course
of business;

(n) (1) advances in the form of a prepayment of expenses of any Loan Party, so
long as such expenses are being paid in accordance with customary trade terms of
the applicable Loan Party and (2) advances in the form of a prepayment of
expenses of any non-Loan Party, so long as such expenses are being paid in
accordance with customary trade terms of the applicable non-Loan Party,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder;

(o) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, provided
that no such Investment shall impair in any manner the limited license granted
to the Co-Collateral Agents in such Intellectual Property pursuant to the ABL
Loan Documents;

(p) Investments in joint ventures that own real properties upon which Stores are
located existing as of the “Effective Date” (as defined in the Existing Credit
Agreement as in effect on the Effective Date) and entered into hereafter in the
ordinary course of business; and

(q) other Investments in an amount not to exceed $250,000,000 in the aggregate
outstanding at any time; provided that no Investment pursuant to this clause
(q) shall be made by any Loan Party in any Subsidiary of Holdings which is not a
Loan Party.

 

24



--------------------------------------------------------------------------------

“Permitted Liens” means:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent such taxes, assessments or governmental charges are being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;

(c) landlords’ Liens arising in the ordinary course of business securing
(i) rents not yet due and payable, (ii) rent for Stores in an amount not to
exceed the monthly base rent due for the immediately preceding calendar month
and (iii) rents for Stores in excess of the amount set forth in the preceding
clause (ii) so long as such amounts are being contested in good faith by
appropriate proceedings and as to which appropriate reserves are being
maintained;

(d) any attachment or judgment lien not constituting an Event of Default under
Section 7.01(f);

(e) Liens presently existing or hereafter created in favor of (i) the
Co-Collateral Agents to secure the ABL Obligations, and (ii) the Co-Collateral
Agents or the Agent to secure the Obligations;

(f) Liens arising by the terms of commercial letters of credit entered into in
the ordinary course of business to secure reimbursement obligations thereunder;
provided that such Liens only encumber the title documents and underlying goods
relating to such letters of credit or cash and cash equivalents as permitted
under clause (m) hereof;

(g) claims under PACA and PASA;

(h) Liens in favor of issuers of credit cards arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements;

(i) Liens incurred or deposits made by any Group Member in the ordinary course
of business in connection with workers’ compensation and other casualty
insurance lines, unemployment insurance and other types of social security, or
to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

(j) easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business, or in respect of any real property which
is part of the Collateral, any title defects, liens, charges or encumbrances
(other than such prohibited monetary Liens) which the title company is prepared
to endorse or insure by exclusion or affirmative endorsement reasonably
acceptable to the Agent and which is included in any title policy, and as to
Real Estate Collateral, the Liens securing the December Real Estate Loan and any
Liens permitted to encumber the Real Estate Collateral pursuant to the terms of
the December Real Estate Loan;

 

25



--------------------------------------------------------------------------------

(k) any interest or title of a lessor or sublessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Agreement;

(l) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision, or
ordinary course contractual obligation, relating to bankers’ liens, rights of
setoff or similar rights in favor of banks or other depository institutions;

(m) Liens on cash and cash equivalents securing obligations in respect of Other
L/C Facilities (as defined in the Existing Credit Agreement) and in respect of
standby or trade letters of credit not constituting ABL Obligations or trade
related bank guarantees;

(n) Liens granted to consignors who have properly perfected on consigned
Inventory owned by such consignors and created in the ordinary course of
business;

(o) Liens on premium rebates securing financing arrangements with respect to
insurance premiums;

(p) deposits and other customary Liens to secure the performance of bids, trade
contracts (other than for Debt), leases (other than Capital Lease Obligations),
statutory and regulatory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature incurred in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt or (ii) relating to pooled deposit or sweep accounts of the
Borrowers or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrowers or any
Subsidiary;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens on securities that are the subject of repurchase agreements
constituting Policy Investments;

(u) Liens on cash and cash equivalents securing Swap Contracts incurred in the
ordinary course of business; and

 

26



--------------------------------------------------------------------------------

(v) other Liens on cash and cash equivalents in an amount not to exceed
$25,000,000 held by a third party as security for any obligation (other than
Debt) permitted to be incurred by any Group Member hereunder.

“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
Net Proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided, that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses), (b) the maturity date of such Permitted
Refinancing Debt shall not be earlier than the maturity date of the Debt being
Refinanced and weighted average life to maturity of such Permitted Refinancing
Debt shall be greater than or equal to the weighted average life to maturity of
the Debt being Refinanced, (c) if the Debt being Refinanced is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Debt shall be subordinated in right of payment to such Obligations
on terms at least as favorable to the L/C Lenders as those contained in the
documentation governing the Debt being Refinanced, (d) other than with respect
to any Refinancing of the Real Estate Term Loan, no Permitted Refinancing Debt
shall have different obligors, or greater guarantees or security, or higher
priority guarantees or security, than the Debt being Refinanced; and (e) the
Permitted Refinancing Debt shall otherwise be on terms which would not
reasonably likely result in a Material Adverse Effect.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Policy Investments” means Investments made in accordance with the investment
policy of the Loan Parties set forth on Schedule 6.02(k)(ii), as such policy may
be amended from time to time with the reasonable consent of the Agent, such
consent not to be unreasonably withheld.

“Pro Forma and Projected Capped Excess Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Capped Excess Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice,
which projections shall be reasonably satisfactory to the Agent.

“Pro Forma and Projected Suppressed Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Suppressed Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice,
which projections shall be reasonably satisfactory to the Agent.

 

27



--------------------------------------------------------------------------------

“Pro Forma Fixed Charge Ratio” shall mean, for any date of calculation, the
Fixed Charge Ratio as of the last day of the most recently completed fiscal
quarter for which financial statements are available or were required to have
been delivered pursuant to Section 6.01(j) (the “Reference Date”), after giving
pro forma effect to any applicable transaction or payment as if such transaction
or payment had occurred on the first day of the four fiscal quarter period
ending on the Reference Date.

“Property” means each parcel of real property that constitutes Real Estate
Collateral, as described in greater detail under the applicable Mortgage,
together with all buildings and other improvements thereon and all personal
property encumbered by the Mortgages, together with all rights pertaining to
such property.

“Reaffirmation Agreement” means a reaffirmation agreement, dated as of the
Effective Date, in form and substance reasonably satisfactory to the Agent, duly
executed by each Loan Party party to the Guarantee and Collateral Agreement,
reaffirming the guaranty and the liens granted thereunder.

“Real Estate Collateral” means (a) the real property of the Borrowers or its
Subsidiaries set forth in Schedule 1.01(b) and (b) any additional real property
that serves as collateral under the December Real Estate Loan, as may be
amended, restated or supplemented from time to time, but excluding in each case
any property with respect to which the cost of compliance with Flood Laws would
be unreasonably large in comparison with the benefit of delivering a Mortgage
with respect to such property hereunder, as reasonably determined by the
Required L/C Lenders and for the avoidance of doubt no Mortgage shall be
delivered with respect to any such property.

“Real Estate Term Loan” means, the Loan Agreement, dated as of April 8, 2016,
between JPP, LLC and JPP II, LLC, each a Delaware limited liability company and
Cascade Investment, L.L.C., as initial lenders, and Sears, Sears Development
Co., Innovel Solutions, Inc., Big Beaver of Florida Development, LLC, and Kmart
Corp., collectively, as borrower.

“Recipient” means the Agent, the Issuing Bank, any L/C Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Register” has the meaning specified in Section 9.07(d).

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Bank pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

“Related Intellectual Property” means such rights with respect to the
Intellectual Property of Holdings and its Subsidiaries as are reasonably
necessary to permit the Co-Collateral Agents to enforce their rights and
remedies under the ABL Loan Documents with respect to the ABL Collateral.

“REMIC Certificates” means the SRC Commercial Mortgage Trust 2003-1 Mortgage
Pass-Through Certificates in the aggregate face amount of $1,312,416,000 (as
amended, supplemented or otherwise modified, replaced or refinanced, in any case
in a manner not materially adverse to the L/C Lenders).

 

28



--------------------------------------------------------------------------------

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

“Required L/C Lenders” means, at any time, the holders of more than 50% of the
sum of the Aggregate L/C Commitments then in effect, or, if the Aggregate L/C
Commitments have been terminated, the holders of more than 50% of the L/C Lender
Exposure then outstanding.

“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Rescinded Amount” means “Rescinded Amount” as defined in Section 9.19(b) of
this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in Holdings
or any Subsidiary of Holdings, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Holdings or any Subsidiary of Holdings or any
option, warrant or other right to acquire any such equity interests in Holdings
or any Subsidiary of Holdings.

“Revaluation Date” means with respect to any Letter of Credit or other
Obligations denominated in an Alternative Currency, each of the following:
(a) each date of issuance of a Letter of Credit, (b) each date of an amendment
of any such Letter of Credit, (c) each date of any payment by the Issuing Bank
under any such Letter of Credit, (d) the first Business Day of each fiscal month
and (e) such additional dates as the Agent or the Issuing Bank shall determine
or the Required L/C Lenders shall require.

“Satisfactory Letter of Credit” means a letter of credit from a financial
institution reasonably acceptable to the Issuing Bank and in a form reasonably
acceptable to the Issuing Bank, other than any letter of credit issued under the
Existing ABL Credit Agreement or any letter of credit that is recourse, directly
or indirectly, to Holdings, any of the Borrowers or any of their respective
Subsidiaries.

“Sears” means Sears, Roebuck and Co., a New York corporation.

“SEC” means the United States Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

“Security Documents” means the collective reference to (i) the Guarantee and
Collateral Agreement, and all other security documents hereafter delivered to
the Co-Collateral Agents granting a Lien on any property of any Person to secure
the Obligations and the ABL Obligations, (ii) the Reaffirmation Agreement, and
(iii) the Mortgages.

“Senior Unsecured Notes” means those certain 8% senior unsecured notes due 2019
issued by Holdings pursuant to the First Supplemental Indenture dated
November 19, 2014 by and between Holdings, as Issuer and Computershare Trust
Company, N.A. as Trustee.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which any Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) such Person will not have, as
of such date, an unreasonably small amount of capital with which to conduct its
business, and (c) such Person will be able to pay its debts as they mature.

“Spot Rate” for a currency means the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the Agent
may obtain such spot rate from another financial institution designated by the
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“SRAC” has the meaning provided in the preamble to this Agreement.

“Store” means any store owned or leased and operated by any Loan Party.

“Store Closure Sale” means a store closure sale that, if including more than
twenty (20) stores (whether in one transaction or a series of related
transactions), is properly managed by an independent, nationally recognized,
professional retail inventory liquidation firm reasonably acceptable to the
Co-Collateral Agents, over a defined period that is anticipated by the Borrowers
not to exceed 12 weeks (on average) from the date of the same commencement.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital stock or other equity interests having
ordinary voting power to elect a majority of the Board of Directors or other
governing body of such corporation, partnership, joint venture, limited
liability company, trust or estate (irrespective of whether at the time capital
stock or other equity interests of any other class or classes of such
corporation, partnership, joint venture, limited liability company, trust or
estate shall or might have voting power upon the occurrence of any contingency),
is at the time directly or indirectly owned by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

 

30



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Person that is a “Subsidiary Guarantor” from
time to time under the Existing Credit Agreement or each other direct or
indirect wholly owned Domestic Subsidiary of Holdings that becomes a Subsidiary
Guarantor pursuant to Section 6.01(i)(vii).

“Suppressed Availability” has the meaning assigned to such term in the Existing
Credit Agreement as in effect on the Effective Date.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Party Payors” means any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under any insurance contract with such
private health insurer.

“Trading With the Enemy Act” means 50 U.S.C. § 1 et seq., as amended.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided, further that, if
by reason of mandatory provisions of law, perfection, or the effect of
perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.

 

31



--------------------------------------------------------------------------------

“UCP” means the Uniform Customs and Practices for Documentary Credit Operations
(UCP 600).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year“Voting Stock” means capital stock issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.“Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement, unless otherwise
specified, (a) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” (b) “including” means “including
without limitation”; and (c) any reference to a time of day means Eastern time.

Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting principles (“GAAP”) which for purposes of
Section 6.03 shall be consistently applied. If at any time any change in U.S.
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth herein, and either the Borrowers or the
Required L/C Lenders shall so request, the Agent and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required L/C Lenders which shall not be unreasonably withheld); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change in principles, and
(ii) the Borrowers shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For the avoidance of doubt, no retroactive change in GAAP shall apply to the
construction of accounting terms under this Agreement in the absence of an
amendment hereto in accordance with the terms of this Section 1.03.

Section 1.04 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any

 

32



--------------------------------------------------------------------------------

Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.05 Change of Currency.

(a) Each obligation of each Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

ARTICLE II

Payments; Taxes; Lender Cash Collateral Account; Etc.

Section 2.01 [Reserved].

Section 2.02 [Reserved].

Section 2.03 [Reserved].

Section 2.04 [Reserved].

Section 2.05 Fees.

 

33



--------------------------------------------------------------------------------

(a) Commitment Fee. The Borrowers jointly and severally agree to pay to the
Agent for the account of each L/C Lender a commitment fee on the average daily
amount of funds required to be held and actually held, in the Lender Cash
Collateral Account of such L/C Lender during the period for which such payment
is being made at a rate per annum equal to 5.75%, payable in arrears monthly on
the 3rd day subsequent to the last day of each month and commencing on the
Effective Date and ending on the date that the L/C Lender Exposure is reduced to
zero. The L/C Lenders agree to provide the Agent with a statement of the amount
due pursuant to this Section 2.05(a) on or before the 2nd day subsequent to the
last day of each month, and the Borrowers agree that such statement shall be
conclusive absent manifest error. The Agent may conclusively rely on such
statement and shall have no duty to independently investigate amounts due
pursuant to this Section 2.05(a).

(b) Upfront Fee. The Borrowers jointly and severally agree to pay to the Agent
for the account of each L/C Lender as of the Effective Date, an upfront fee
equal to (i) 1.50% of the aggregate amount of funds deposited by such L/C Lender
into the Lender Cash Collateral Account of such L/C Lender on the Effective
Date, payable on the date that such L/C Lender funds such deposit, or if later,
the Effective Date, and (ii) 1.50% of the amount of funds deposited by such L/C
Lender into the Lender Cash Collateral Account of such L/C Lender in connection
with any increase in L/C Commitments as of the effective date thereof in
accordance with Section 2.17, payable on the date that such L/C Lender funds
such deposit, or if later, such effective date.

(c) Other Fees. Holdings and the Borrowers shall pay to the Agent the fees set
forth in the Fee Letter.

(d) Applicability of Fees and Interest after the L/C Termination Date.
Notwithstanding anything to the forgoing, all fees and interest payable to, or
for the account of an L/C Lender, shall continue to be payable even after the
L/C Termination Date, to the extent that (x) all funds have not been (or are not
entitled to be) released from the Lender Cash Collateral Accounts, or (y) any
reimbursement obligations of the Borrowers to any L/C Lenders are still
outstanding, as applicable.

Section 2.06 Optional Termination or Reduction of the L/C Commitments.

(a) Subject to Section 2.06(b), the Borrowers shall have the right, without
penalty or premium and upon at least three Business Days’ irrevocable notice to
the Agent, to permanently terminate in whole or permanently reduce in part the
unused portions of the respective L/C Commitments of the L/C Lenders; provided
that no such termination or reduction of the L/C Commitments shall be permitted
if, after giving effect thereto and to any payments of any Reimbursement
Obligations made on the effective date thereof, the aggregate L/C Lender
Exposure would exceed the aggregate amount of the L/C Commitments as so reduced.
Any partial reduction of the L/C Commitments shall be in the aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

34



--------------------------------------------------------------------------------

(b) The Agent will promptly notify the L/C Lenders of any termination or
reduction of the Aggregate L/C Commitments under Section 2.06(a). Upon any
reduction of the Aggregate L/C Commitments, the L/C Commitment of each L/C
Lender shall be reduced by such L/C Lender’s L/C Commitment Percentage of such
reduction amount.

Section 2.07 [Reserved].

Section 2.08 [Reserved].

Section 2.09 [Reserved].

Section 2.10 [Reserved].

Section 2.11 Mandatory Reduction of L/C Commitments. The L/C Commitments shall
be reduced automatically and irrevocably by (a) 50% of the amount by which the
Designated Transaction Proceeds since the Effective Date exceed $500,000,000 but
do not exceed $1,000,000,000, plus (b) 100% of the amount by which the
Designated Transaction Proceeds since the Effective Date exceed $1,000,000,000.
If, after giving effect to such reduction, the aggregate L/C Lender Exposure
exceeds the Aggregate L/C Commitments, the Borrowers shall Cash Collateralize or
provide backstop Satisfactory Letters of Credit in respect of such excess in
accordance with Section 3.11. Notwithstanding the foregoing, the Required L/C
Lenders may decline or waive (in their sole discretion) any required reduction
of the L/C Commitments pursuant to this Section 2.11 on account of all L/C
Lenders and Issuing Bank.

Section 2.12 Increased Costs. (a) If, due to either (i) after the Effective Date
the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
made or issued after the Effective Date, there shall be any increase in the cost
to any Lender of agreeing to issue, participate in, fund or maintain, or
issuing, participating in, funding or maintaining Letters of Credit (excluding
for purposes of this Section 2.12 any such increased costs resulting from
(i) Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Office or any
political subdivision thereof), then the Borrowers shall from time to time, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided that a Lender claiming additional
amounts under this Section 2.12(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Office and/or take other commercially reasonable action if
the making of such a designation or the taking of such actions would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Borrowers and the Agent by such Lender, shall be entitled
to a presumption of correctness. If any Borrower so notifies the Agent after any
L/C Lender notifies the Borrowers of any increased cost pursuant to the
foregoing provisions of this Section 2.12(a), such Borrower may, upon payment of
such increased cost to such L/C Lender, replace such L/C Lender with a Person
that is an Eligible Assignee in accordance with the terms of Section 9.16 (and
the L/C Lender being so replaced shall take all action as may be necessary to
assign its rights and obligations under this Agreement to such Eligible
Assignee).

 

35



--------------------------------------------------------------------------------

(b) If any Lender determines that compliance with any change after the Effective
Date in law or regulation or any guideline or request after the Effective Date
from any central bank or other governmental authority (whether or not having the
force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any entity controlling
such Lender and that the amount of such capital or liquidity is increased by or
based upon the existence of such Lender’s commitment hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrowers shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such entity in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment hereunder. A certificate as to such amounts submitted to the
Borrowers and the Agent by such Lender shall be entitled to a presumption of
correctness. Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law covered by this
Section 2.12 regardless of the date enacted, adopted, issued or implemented.

(c) The Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or capital, liquidity or reserve requirement or
pursuant to Section 2.15 for any Taxes incurred more than six months prior to
the date that such Lender notifies the Borrowers of the change or issuance
giving rise to such increased costs or capital, liquidity or reserve requirement
or Tax and of such Lender’s intention to claim compensation therefor; provided
that if the change or issuance giving rise to such increased costs or capital,
liquidity or reserve requirement or Tax is retroactive, then the six-month
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 2.13 [Reserved].

Section 2.14 Payments and Computations.

(a) The Borrowers shall make each payment hereunder and under the other Loan
Documents, without any right of counterclaim or set-off, not later than 2:00
P.M. on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or commitment fees
ratably (other than amounts payable pursuant to Section 2.12 or 2.15) to the
applicable L/C Lenders for the account of their respective Applicable Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from

 

36



--------------------------------------------------------------------------------

and after the effective date specified in such Assignment and Acceptance, the
Agent shall make all payments hereunder and under the other Loan Documents in
respect of the interest assigned thereby to the L/C Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed by it to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due. Any such Lender so charging such
accounts shall deliver the proceeds therefrom to the Agent for distribution to
the Credit Parties in the manner set forth herein and in the other Loan
Documents.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Federal Funds Rate and of letter of credit
fees, commitment fees and other fees shall be made by the Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be.

(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
applicable Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent such Borrower shall not have so made such payment
in full to the Agent, each Lender shall repay to the Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at the Federal Funds Rate.

Section 2.15 Taxes.

(a) Any and all payments by the Borrowers to or for the account of any Recipient
hereunder or under the other Loan Documents or any other documents to be
delivered hereunder shall be made, in accordance with Section 2.14 or the
applicable provisions of such other documents, free and clear of and without
deduction for any and all present or future Taxes (except as required by
applicable law). If the Borrowers and/or Agent shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document or any other documents to be delivered hereunder to any
Recipient, (i) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable

 

37



--------------------------------------------------------------------------------

shall be increased as may be necessary so that after making all required
deductions for Indemnified Taxes (including deductions for Indemnified Taxes
applicable to additional sums payable under this Section 2.15) such Recipient
receives an amount equal to the sum it would have received had no such
deductions of Indemnified Taxes been made, (ii) the Borrowers and/or Agent shall
make such deductions as are determined by such Borrowers and/or Agent to be
required based upon the information and documentation it has received pursuant
to Sections 2.15(e) and (f) and (iii) the Borrowers and/or Agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise taxes, charges or similar levies that
arise from any payment made hereunder or under the other Loan Documents or from
the execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the other Loan Documents or any other documents to
be delivered hereunder, but excluding any such taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 9.16) (hereinafter referred to as “Other Taxes”). Other
Taxes shall not include any Taxes imposed on, or measured by reference to, gross
income, net income or gain.

(c) Without duplication of any additional amounts paid pursuant to Section
2.15(a), the Borrowers shall jointly and severally indemnify each Recipient for
and hold it harmless against the full amount of Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted by any
Governmental Authority on amounts payable under this Section 2.15) imposed on or
paid by such Recipient or withheld or deducted from a payment to such Recipient
and any liability (including penalties, interest and reasonable expenses)
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. This indemnification shall be made within 30 days from
the date such Recipient or the Agent (as the case may be) makes written demand
therefor.

(d) Within 30 days after the date of any payment of Indemnified Taxes, the
Borrowers shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent.

(e) Any Lender or other Recipient that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Agent, at the time or times
reasonably requested by the Borrowers or the Agent, such properly completed and
executed documentation reasonably requested by the Borrowers or the Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or other Recipient, if reasonably requested
by the Borrowers or the Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers or the Agent as will
enable the Borrowers or the Agent to determine whether or not such Lender or
other Recipient is subject to backup withholding or information reporting
requirements.

 

38



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing:

(1) each Lender that is a United States person (or is a disregarded entity
within the meaning of Treasury Regulation Section 301.7701-3 of a United States
person), on or prior to the date of its execution and delivery of this Agreement
and on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrowers or the Agent, shall provide each of the Agent and the Borrowers
with two executed originals of Internal Revenue Service Form W-9 certifying that
such Lender (or, in the case or a disregarded entity, its owner) is exempt from
U.S. federal backup withholding tax on payments pursuant to this Agreement or
the other Loan Documents; and

(2) each Lender that is not a United States person (and is not a disregarded
entity within the meaning of Treasury Regulation Section 301.7701-3 of a United
States person):

(A) on or prior to the date of its execution and delivery of this Agreement and
on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender and from time to time thereafter as reasonably requested in writing by
the Borrowers (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrowers with two executed originals of
Internal Revenue Service Forms W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender (or, in the case of a disregarded entity, its owner)
is exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the other Loan Documents; and

(B) on or prior to the date of its execution and delivery of this Agreement and
on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender and from time to time thereafter as reasonably requested in writing by
the Borrowers (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrowers with executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax, duly completed, together with
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Agent to determine the withholding or deduction required to be
made.

If the form provided by a Lender or other Recipient at the time such Lender or
other Recipient first becomes a party to this Agreement (or, with respect to a
Lender, changes its Applicable Office) indicates a United States interest
withholding tax rate in excess of zero (or if no form is provided at such time),
withholding tax at such rate (or, respectively, at the maximum rate) shall be
considered excluded from Indemnified Taxes unless and until such Lender or other
Recipient provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Indemnified Taxes for periods governed by such form; provided, however,
that, if at the date of the Assignment and Acceptance pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under Section 2.15(a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term
Indemnified Taxes shall include (in

 

39



--------------------------------------------------------------------------------

addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Indemnified Taxes) United States withholding tax, if
any, applicable with respect to the Lender assignee on such date. If any form or
document referred to in this Section 2.15(e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8BEN-E, or W-8ECI, that the Lender or other Recipient reasonably considers to
be confidential, the Lender or other Recipient shall give notice thereof to the
Borrowers and shall not be obligated to include in such form or document such
confidential information. For purposes of this Section 2.15(e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(f) For any period with respect to which a Lender or other Recipient has failed
to provide the Borrowers with the appropriate form, certificate or other
document described in Section 2.15(e) (other than if such failure is due to a
change in law, or in the interpretation or application thereof, occurring
subsequent to the date on which a form, certificate or other document originally
was required to be provided, or if such form, certificate or other document
otherwise is not required under Section 2.15(e)), such Lender or other Recipient
shall not be entitled to indemnification under Section 2.15(a) or (c) with
respect to Indemnified Taxes imposed by the United States by reason of such
failure; provided, however, that should a Lender or other Recipient become
subject to Indemnified Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrowers shall take such
steps as the Lender or other Recipient shall reasonably request to assist the
Lender or other Recipient to recover such Indemnified Taxes. Further, if a
payment made to a Lender or other Recipient under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender or other
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or other Recipient shall deliver to the Borrowers and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrowers or the Agent as may be necessary for the Borrowers and the Agent
to comply with their obligations under FATCA and to determine that such Lender
or other Recipient has complied with such Lender’s or other Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (f), “FATCA” shall include
any amendments made to FATCA after the Effective Date.

(g) Each Lender and other Recipient agrees that if any form or certification it
previously delivered pursuant to this Section 2.15 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Agent in writing of its legal inability to
do so.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

40



--------------------------------------------------------------------------------

(i) If any Lender or other Recipient determines, in its sole discretion
exercised in good faith, that it has actually and finally realized, by reason of
a refund, a deduction or credit of any Indemnified Taxes paid or reimbursed by
the Borrowers pursuant to Section 2.15(a) or Section 2.15(c) above in respect of
payments under this Agreement or the other Loan Documents, a current monetary
benefit that it would otherwise not have obtained, and that would result in the
total payments under this Section 2.15 exceeding the amount needed to make such
Lender or other Recipient whole, such Lender or other Recipient shall pay to the
Borrowers, with reasonable promptness following the date on which it actually
realizes such benefit, an amount equal to the amount of such excess, net of all
out-of-pocket expenses incurred by such Lender or other Recipient reasonably
allocable in securing such refund, deduction or credit and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of such
Lender or other Recipient, agree to repay the amount paid over to the Borrowers
to such Lender or other Recipient (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such Lender or
other Recipient is required to repay such refund to such jurisdiction. Nothing
in this Section 2.15(i) shall be construed to require any Lender or other
Recipient to make available to the Borrowers or any other Person its tax returns
or any confidential tax information.

(j) If the Agent or any Lender or other Recipient, as the case may be, shall
become aware that it is entitled to claim a refund from a Governmental Authority
in respect of Indemnified Taxes or Other Taxes paid by Borrower pursuant to this
Section 2.15, including Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower, or with respect to which Borrower or a Group Member
that is a signatory hereto has paid additional amounts pursuant to this
Section 2.15, it shall notify Borrower of the availability of such refund claim
and, if the Agent or any Lender or other Recipient, as the case may be,
determines in good faith that making a claim for refund will not have any
adverse consequence to its taxes or business operations, shall, after receipt of
a request by Borrower, make a claim to such Governmental Authority for such
refund at Borrower’s expense.

Section 2.16 Sharing of Payments, Etc. If any L/C Lender shall obtain any
payment from any Group Member (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Reimbursement
Obligations or other amounts owing to it (other than pursuant to Section 2.12 or
2.15) in excess of its ratable share, such L/C Lender shall forthwith purchase
from the other L/C Lenders such participations or other amounts owing to them as
shall be necessary to cause such purchasing L/C Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing L/C Lender,
such purchase from each L/C Lender shall be rescinded and such L/C Lender shall
repay to the purchasing L/C Lender the purchase price to the extent of such
recovery together with an amount equal to such L/C Lender’s ratable share
(according to the proportion of (i) the amount of such L/C Lender’s required
repayment to (ii) the total amount so recovered from the purchasing L/C Lender)
of any interest or other amount paid or payable by the purchasing L/C Lender in
respect of the total amount so recovered. The Borrowers agree that any L/C
Lender so purchasing a participation

 

41



--------------------------------------------------------------------------------

from another L/C Lender pursuant to this Section 2.16 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such L/C Lender were
the direct creditor of the Borrowers in the amount of such participation.

Section 2.17 Increase of L/C Commitments. At any time and from time to time,
upon the request of the Borrowers and with notice to the Agent and the Issuing
Bank, any L/C Lender may increase its L/C Commitment by electing (in its sole
discretion) to deposit or cause to be deposited into the Lender Cash Collateral
Account of such L/C Lender an amount equal to 102% of such increase; provided,
in no event shall the aggregate L/C Commitments exceed the Facility Cap,
provided, further, that each increase after the Effective Date shall be in
increments of not less than $25,000,000.

ARTICLE III

AMOUNT AND TERMS OF THE LETTERS OF CREDIT

Section 3.01 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Bank, in reliance on
the agreements of the L/C Lenders set forth in Section 3.04(a), agrees to issue
Letters of Credit for the account of any Borrower (on behalf of such Borrower or
on behalf of any other Group Member) on any Business Day during the period from
the Effective Date until the date that is thirty (30) days prior to the L/C
Termination Date in such form as may be approved from time to time by the
Issuing Bank; provided that the Issuing Bank shall not have any obligation to
issue any Letter of Credit if after giving effect to such issuance, (x) the
Issuer Exposure would exceed the lesser of (1) the aggregate L/C Commitments of
all L/C Lenders and (2) the Facility Cap, or (y) the aggregate amount in the
Lender Cash Collateral Accounts would be less than 102% of the Issuer Exposure.

(b) Each Letter of Credit shall (i) be denominated in Dollars or any other
lawful foreign currency which is approved in writing on a case by case basis by
the Issuing Bank, the Required L/C Lenders and the Agent in their sole and
absolute discretion and (ii) expire no later than one year following the date of
issuance of such Letter of Credit; provided that, in the event that any Letter
of Credit is outstanding on the date that is thirty (30) days prior to the L/C
Termination Date, the Borrowers shall on or before such date, Cash Collateralize
an amount equal to 102% of the L/C Obligations with respect to all such Letters
of Credit pursuant to Section 3.11. Each Application and each Letter of Credit
shall be subject to either the International Standby Practices (ISP 98) of the
International Chamber of Commerce or the UCP, and, to the extent not
inconsistent therewith, the laws of the State of New York.

(c) The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause the Issuing Bank or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law, (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any

 

42



--------------------------------------------------------------------------------

Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it;
(iii) such issuance would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; (iv) the conditions precedent to each
issuance of a Letter of Credit set forth in Section 4.02 have not been
satisfied; (v) at the time of such issuance (x) the Cash Collateral Agreement
shall have ceased for any reason to be in full force and effect or (y) any L/C
Lender or Loan Party shall so state in writing or (z) any Lien created by the
Cash Collateral Agreement shall cease to be enforceable and of the same effect
and priority purported to be created thereby; or (vi) at the time of such
proposed L/C Extension there has been a drawing on any Letter of Credit
outstanding hereunder for which the Borrowers have not made all payments
required to be made by the Borrowers under Section 3.05.

(d) Unless previously terminated, the L/C Commitments of each L/C Lender shall
terminate and be reduced to zero on the L/C Termination Date.

(e) Notwithstanding Section 3.01(c):

(i) the Issuing Bank shall not, other than with the written consent of the
Required L/C Lenders, issue any Letter of Credit if such Letter of Credit
contains any provisions for automatic reinstatement of all or any portion of the
stated amount thereof after any drawing thereunder or after the expiry date of
such Letter of Credit;

(ii) the Issuing Bank shall not issue a Letter of Credit which includes a
provision whereby such Letter of Credit shall be renewed or extended
automatically for additional consecutive periods unless (x) the Required L/C
Lenders have provided their written consent, (y) pursuant to the terms of the
Letter of Credit, the Issuing Bank may notify the beneficiary thereof within the
time period specified in such Letter of Credit (which shall not exceed ninety
(90) days prior to the then-applicable expiration date), or, if no such time
period is specified, at least thirty (30) days prior to the then-applicable
expiration date, that such Letter of Credit will not be renewed or extended, and
(z) the Issuing Bank shall make such notification to the beneficiary as
described in clause (y) above promptly upon request by the Required L/C Lenders.

Section 3.02 Procedure for Issuance of Letter of Credit. Any Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit for its
account (on behalf of such Borrower or on behalf of any other Group Member) by
delivering to the Issuing Bank and the Agent at their addresses for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Bank, and such other certificates, documents and other papers and
information as the Issuing Bank may reasonably request. Upon receipt of any
Application, the Issuing Bank will process such Application and the
certificates, documents and other papers

 

43



--------------------------------------------------------------------------------

and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Bank be required to issue any Letter
of Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing Bank
and the applicable Borrower. The Issuing Bank shall furnish a copy of such
Letter of Credit to the applicable Borrower promptly following the issuance
thereof. The Issuing Bank shall promptly notify the Agent of the issuance,
extension or amendment of Letters of Credit and any drawings or other payments
under Letters of Credit issued by the Issuing Bank. A request by a Borrower for
issuance of a Letter of Credit may be subject to the effectiveness of an
increase in the L/C Commitments of one of more L/C Lenders pursuant to
Section 2.17.

Section 3.03 Fees and Other Charges.

(a) The Borrowers shall pay to the Issuing Bank for its own account a fronting
fee of 0.125% per annum on the undrawn and unexpired amount of each Letter of
Credit, payable monthly in arrears on the 3rd day subsequent to the last day of
each month after the issuance date.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing Bank in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit issued by the Issuing
Bank, unless otherwise agreed.

Section 3.04 Letter of Credit Participations.

(a) The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Lender, and, to induce the Issuing Bank to issue Letters of Credit, each L/C
Lender irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Bank, on the terms and conditions set forth below,
for such L/C Lender’s own account and risk an undivided interest equal to such
L/C Lender’s L/C Commitment Percentage in the Issuing Bank’s obligations and
rights under and in respect of each Letter of Credit issued by the Issuing Bank
and the amount of each draft paid by the Issuing Bank thereunder. Each L/C
Lender agrees with the Issuing Bank that, if a draft is paid under any Letter of
Credit issued by the Issuing Bank for which the Issuing Bank is not reimbursed
in full by the Borrowers in accordance with the terms of this Agreement, such
L/C Lender shall pay to the Issuing Bank upon demand at the Issuing Bank’s
address for notices specified herein an amount equal to such L/C Lender’s L/C
Commitment Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed, provided that (x) in lieu of making any demands under this
Section 3.04(a), the Issuing Bank may withdraw funds from such L/C Lender’s
Lender Cash Collateral Account; or (y) so long as funds sufficient to pay such
amount are in such L/C Lender’s Lender Cash Collateral Account and are available
to the Issuing Bank without stay or delay, such L/C Lender may satisfy any
demands made under this Section 3.04(a) by the Issuing Bank, by directing the
Issuing Bank to withdraw funds from such L/C Lender’s Lender Cash Collateral
Account, in each case, to satisfy such payment obligations in accordance with
Section 4 of the Cash

 

44



--------------------------------------------------------------------------------

Collateral Agreement. The Issuing Bank shall give prompt notice of such
withdrawal in accordance with the Cash Collateral Agreement. Each L/C Lender’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right that such L/C Lender may have against the
Issuing Bank, the Borrowers or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article IV,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrowers or any other Loan Party, (iv) any breach of this Agreement or any
other Loan Document by the Borrowers, any other Loan Party or any other Lender
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that each L/C Lender shall only be
obligated to make any such payment in Dollars (and not any foreign currency) in
accordance with the provisions of Section 3.10 hereof.

(b) If any amount required to be paid by any L/C Lender to the Issuing Bank
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Bank under any Letter of Credit is paid to the
Issuing Bank within three Business Days after the date such payment is due, such
L/C Lender shall pay to the Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Bank, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Lender pursuant to Section 3.04(a) is not made available to
the Issuing Bank by such L/C Lender within three Business Days after the date
such payment is due, the Issuing Bank shall be entitled to recover from such L/C
Lender, on demand, the Base Rate plus 5.25% per annum. A certificate of the
Issuing Bank submitted to any L/C Lender with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error, provided that
(x) in lieu of making any demands under this Section 3.04(b), the Issuing Bank
may withdraw funds from such L/C Lender’s Lender Cash Collateral Account; or
(y) so long as funds sufficient to pay such amount are in such L/C Lender’s
Lender Cash Collateral Account and are available to the Issuing Bank without
stay or delay, such L/C Lender may satisfy any demands made under this Section
3.04(b) by the Issuing Bank, by directing the Issuing Bank to withdraw funds
from such L/C Lender’s Lender Cash Collateral Account, in each case, to satisfy
such payment obligations in accordance with Section 4 of the Cash Collateral
Agreement. The Issuing Bank shall give prompt notice of such withdrawal in
accordance with the Cash Collateral Agreement.

(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit issued by the Issuing Bank and has received from any L/C Lender
its pro rata share of such payment in accordance with Section 3.04(a) or (b),
the Issuing Bank receives any payment related to such Letter of Credit (whether
directly from the applicable Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Bank), or any payment of interest on
account thereof, the Issuing Bank will distribute to such L/C Lender its pro
rata share thereof; provided, however, that in the event that any such payment
received by the Issuing Bank shall be required to be rescinded, restored or
returned by the Issuing Bank upon the bankruptcy, insolvency or reorganization
of any Person or otherwise, such L/C Lender shall return to the Issuing Bank the
portion thereof previously distributed by the Issuing Bank to it,

 

45



--------------------------------------------------------------------------------

provided, further, that if such L/C Lender (x) is an L/C Lender with respect to
which an L/C Lender Insolvency Event has occurred and is continuing with respect
to such L/C Lender or its Parent Company, or if such L/C Lender or its Parent
Company has become the subject of a Bail-In Action, and (y) such L/C Lender has
defaulted on its obligations to the Issuing Bank, then the Issuing Bank may
apply any such proceeds first to such defaulted obligations and after such
defaulted obligations are paid in full, pay any remainder to such L/C Lender.

Section 3.05 Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the applicable Borrower shall reimburse the Issuing
Bank for the amount of (a) the draft so paid and (b) any taxes, fees, charges or
other costs or expenses incurred by the Issuing Bank in connection with such
payment, not later than 12:00 Noon on (i) the Business Day immediately following
the day that the applicable draft is paid if Borrower receives notice of such
draft on such day prior to 10:00 A.M. or (ii) if clause (i) above does not
apply, the second Business Day immediately following the day that the draft is
paid. Interest shall be payable on any such amounts from the date on which the
relevant draft is drawn until paid at (x) until the Business Day next succeeding
the date of the relevant drawing, a rate equal to the Base Rate plus 5.25% per
annum, and (y) thereafter, at a rate per annum equal to the Base Rate plus
8.25%.

Section 3.06 Obligations Absolute. Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment that any
Borrower may have or have had against the Issuing Bank, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Bank that the Issuing Bank shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Bank
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Bank that issued such Letter of Credit. Each Borrower agrees that
any action taken or omitted by the Issuing Bank under or in connection with any
Letter of Credit issued by the Issuing Bank or the related drafts or documents,
if done in the absence of gross negligence or willful misconduct, shall be
binding on such Borrower and shall not result in any liability of the Issuing
Bank to such Borrower.

Section 3.07 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
applicable Borrower of the date and amount thereof. The responsibility of the
Issuing Bank to the Borrowers in connection with any draft presented for payment
under any Letter of Credit issued by the Issuing Bank shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

46



--------------------------------------------------------------------------------

Section 3.08 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

Section 3.09 Use of Letters of Credit. The Letters of Credit shall be available
(and each Borrower agrees that it shall use such Letters of Credit) for general
corporate purposes of Holdings and its Subsidiaries.

Section 3.10 Currency Equivalents Generally; Exchange Rates.

(a) The Agent or the Issuing Bank, as applicable, shall determine the Spot Rates
as of each Revaluation Date to be used for calculating Dollar Equivalent amounts
of Letters of Credit and other Obligations denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date occurs. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any Alternative Currency for purposes of the
Loan Documents shall be such Dollar Equivalent amount as determined by the Agent
or the Issuing Bank, as applicable, in accordance with the first sentence of
this clause (a). The Borrowers and the L/C Lenders will be promptly informed of
the results of such calculations. Notwithstanding the foregoing, for purposes of
this Agreement and the other Loan Documents, where the permissibility of a
transaction or determinations of required actions or circumstances (excluding in
connection with the matters referred to in clause (b) below) depend upon
compliance with, or are determined by reference to, amounts stated in Dollars,
such amounts shall be deemed to refer to Dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Rate, and the
permissibility of actions taken under Section 6.02 shall not be affected by
subsequent fluctuations in exchange rates; provided that if Permitted
Refinancing Debt is incurred to refinance other Debt, and such Permitted
Refinancing Debt would cause the applicable Dollar denominated limitation to be
exceeded if calculated at the Spot Rate in effect on the Business Day
immediately preceding the date of such refinancing, such Dollar denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of Permitted Refinancing Debt does not exceed the principal amount of
such Debt being refinanced except as permitted hereunder.

(b) Wherever in this Agreement in connection with any payment of any Obligations
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Obligation or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Agent or the Issuing Bank, as
the case may be.

 

47



--------------------------------------------------------------------------------

Section 3.11 Borrowers Cash Collateral.

(a) If:

(i) any Event of Default occurs and is continuing and the Required L/C Lenders
require the Borrowers to Cash Collateralize the L/C Lender Exposure;

(ii) an Event of Default set forth under Section 7.01(e) occurs and is
continuing;

(iii) for any reason, any Letter of Credit is outstanding at the time of
termination in full of the L/C Commitments and backstop Satisfactory Letters of
Credit are not in place;

(iv) for any reason, any Letter of Credit is outstanding at the time that the
aggregate L/C Lender Exposure exceed the L/C Commitments (including as a result
of a reduction pursuant to Section 2.11) and backstop Satisfactory Letters of
Credit are not in place; or

(v) any Letter of Credit is outstanding at the time the Existing Credit
Agreement or the Guarantee and Collateral Agreement is terminated, replaced or
refinanced and backstop Satisfactory Letters of Credit are not in place,

then the Borrowers shall at such time deposit in a cash collateral account
maintained by the Agent, an amount equal to 102% of the aggregate L/C Lender
Exposure (or, in the case of clause (iv), 102% of the amount of such excess),
and shall do so not later than 2:00 P.M. on (x) in the case of the immediately
preceding clause (i), (iii) or (iv), (1) the first Business Day immediately
following the day that the Borrowers receives notice thereof, if such notice is
received on such day prior to 12:00 noon or (2) if clause (1) above does not
apply, the second Business Day immediately following the day that the Borrowers
receive such notice and (y) in the case of the immediately preceding clause
(ii) or (v), the Business Day on which an Event of Default set forth under
Section 7.01(e) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day.

(b) The Borrowers hereby grant to the Agent, for the benefit of the L/C Lenders,
a security interest in all cash collateral accounts established pursuant to
Section 3.11(a), and all cash deposited and all balances therein and all
proceeds of the foregoing. Cash collateral held by the Agent pursuant to this
Agreement (including pursuant to Article VII) may be invested in cash
equivalents selected by the Agent in its sole discretion. Upon the drawing of
any Letter of Credit for which funds are on deposit as cash collateral, such
funds shall be applied, to the extent permitted under applicable Requirements of
Law, to reimburse the Issuing Bank, or, to the extent any L/C Lender has paid
the Issuing Bank in respect of any amounts not reimbursed by the Borrowers
pursuant to Section 3.04(a), to reimburse the L/C Lenders. To the extent the
amount of any such cash collateral exceeds the then current amount of all L/C
Lender Exposure and so long as no Event of Default has occurred and is
continuing, the excess shall be

 

48



--------------------------------------------------------------------------------

refunded to the Borrowers. In the case of clause (i) or (ii) above, if such
Event of Default is cured or waived and no other Event of Default is then
occurring and continuing, the amount of any such cash collateral shall be
refunded to the Borrowers.

Section 3.12 Replacement and Cancellation of Letters of Credit. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, to the
extent that the Issuer Exposure exceeds the Aggregate L/C Commitments at any
time, whether as a result of Section 2.11, the occurrence of the L/C Termination
Date, or otherwise, and regardless of whether there are backstop Satisfactory
Letters of Credit, the Borrowers shall use their reasonable best efforts to
cause a replacement letter of credit to be issued, or other credit support or
collateral to be provided to the applicable beneficiaries thereof and cause the
Letters of Credit to be returned to the Issuing Bank and cancelled, such that
after giving effect to all returns and cancellations pursuant to this sentence,
the Issuer Exposure does not exceed the Aggregate L/C Commitments.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

Section 4.01 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is conditioned upon satisfaction of the following conditions
precedent:

(a) The Agent’s receipt of the following, each of which shall be originals or
pdf copies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party (or, in the
case of this Agreement, the Cash Collateral Agreement and any other document,
certificate or instrument required to be signed by the L/C Lenders, the signing
L/C Lender), each dated as of the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Agent:

(i) this Agreement duly executed by each of Holdings, the Borrowers, the Agent,
and the Lenders.

(ii) The Reaffirmation Agreement duly executed by each Loan Party party to the
Guarantee and Collateral Agreement;

(iii) a duly executed Cash Collateral Agreement;

(iv) all other Loan Documents to the extent reasonably requested by the Agent,
each duly executed by the applicable Loan Parties;

(v) the Perfection Certificate duly executed by each of Holdings and the other
Loan Parties;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party and each L/C
Lender as the Agent may reasonably require evidencing (A) the authority of each
Loan Party or L/C Lender to enter into this Agreement

 

49



--------------------------------------------------------------------------------

and the other Loan Documents to which such Loan Party or L/C Lender is a party
or is to be a party and (B) the identity, authority and capacity of each
Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(vii) copies of each Loan Party’s and L/C Lender’s organization or other
governing documents and such other documents and certifications as the Agent may
reasonably require to evidence that each Loan Party or L/C Lender is duly
organized or formed, and that each Loan Party or L/C Lender is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
failure to so qualify could reasonably be expected to have a Material Adverse
Effect;

(viii) (A) An opinion of in house counsel to Holdings and of one or more special
or local counsel to Holdings, the Borrowers, and the other Loan Parties,
addressed to the Agent and each Lender as to such matters as the Agent may
reasonably request and (B) an opinion of counsel to the L/C Lenders, addressed
to the Agent and Issuing Bank as to such matters as the Agent may reasonably
request;

(ix) a certificate signed by an Authorized Officer of Holdings and the Borrowers
certifying (A) that the conditions specified in Section 4.02 have been
satisfied, (B) to the Solvency of the Loan Parties, taken as a whole, as of the
Effective Date after giving effect to the transactions contemplated hereby,
(C) that the Perfection Certificate is true and correct in all material
respects, and (D) that attached to such certificates are the true and correct
executed copies of the Guarantee and Collateral Agreement and the Existing
Intercreditor Agreement;

(x) results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Liens permitted by Section 6.02(a);

(xi) such other customary certificates, documents or consents as the Agent
reasonably may require; and

(xii) the Existing Agent Acknowledgement and Consent, duly executed by the
Existing Agent and Holdings, and the Borrowers.

(b) The conditions set forth in Section 4.02 (other than clause (v) thereof)
shall be satisfied.

(c) There shall have been no event or circumstance since January 30, 2016 that
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

(d) All fees required to be paid to the Agent on or before the Effective Date
shall have been paid in full, and all fees required to be paid to the Lenders on
or before the Effective Date shall have been paid in full.

(e) The Borrowers shall have paid all costs and expenses of the Agent (to the
extent set forth in Section 9.04(a)) incurred in connection with or relating to
this Agreement and the other Loan Documents, including reasonable fees, charges
and disbursements of counsel to the Agent, to the extent invoiced prior to or on
the Effective Date; provided that such payment shall not thereafter preclude a
final settling of accounts between the Borrowers and the Agent.

Section 4.02 Conditions Precedent to Each Issuance of a Letter of Credit. The
obligation of the Issuing Bank to issue a Letter of Credit on any date shall be
subject to the conditions precedent that the effectiveness of this Agreement
shall have occurred and on the date of such L/C Extension the following
statements shall be true (and each Application for a Letter of Credit shall
constitute a representation and warranty by the applicable Borrower that on the
date of such Application such statements are true):

(i) the representations and warranties made by (x) each Loan Party in or
pursuant to the Loan Documents and (y) by the L/C Lenders in Section 5.02 hereof
in or pursuant to the Cash Collateral Agreement or any Assignment and
Acceptance, assumption, joinder or similar agreement pursuant to which such L/C
Lender becomes a party hereto, in each case, are true and correct on and as of
such date in all material respects, before and after giving effect to such L/C
Extension, as though made on and as of such date, except to the extent that
(A) such representations or warranties are qualified by a materiality standard,
in which case they shall be true and correct in all respects, and (B) such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date);

(ii) no event has occurred and is continuing, or would result from such L/C
Extension, that constitutes a Default or an Event of Default;

(iii) after giving effect to such L/C Extension, no Collateral Coverage Event
(as defined in the Indenture for the Existing Second Lien Notes) shall result
therefrom;

(iv) the Issuing Bank and Agent shall have received a certificate from each L/C
Lender executed by an Authorized Officer of such L/C Lender confirming the
accuracy of such L/C Lender’s representations and warranties as set forth in
Section 4.02(i)(y) above;

(v) the Issuer Exposure shall not exceed the L/C Commitments, and the aggregate
amount on deposit in the Lender Cash Collateral Accounts shall not be less than
102% of the Issuer Exposure, in each case, after giving effect to such L/C
Extension; and

 

51



--------------------------------------------------------------------------------

(vi) if the Letter of Credit to be issued is of the type described in Section
3.01(e)(i) or (e)(ii) the Issuing Bank and the Agent shall have received an
instruction letter from the Required L/C Lenders requiring the Issuing Bank to
issue such Letter of Credit; provided that by executing and delivering this
Agreement, the Required L/C Lenders hereby direct the Issuing Bank to issue a
Letter of Credit in the amount of $200,000,000 contemplated to be issued to the
party previously disclosed by the Borrowers to the Issuing Bank, on or about the
Effective Date, pursuant to Section 3.01(e).

The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties but until the Required L/C Lenders otherwise direct the Agent to
cease issuing Letters of Credit, the L/C Lenders will participate in all Letters
of Credit whenever issued, which are requested by a Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, are agreed to by the Agent acting in the interests of the
Credit Parties, provided, however, the issuance of any such Letters of Credit
shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Credit Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Representations and Warranties of the Borrowers. Holdings and the
Borrowers hereby jointly and severally represent and warrant as follows:

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and (ii) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby or thereby, are within such Loan Party’s powers, have been
duly authorized by all necessary organizational action, and (x) will not result
in a breach of any of the terms and provisions of, or constitute a default
under, the Existing ABL Credit Agreement, and (y) do not contravene (i) the
charter or by-laws or other organizational or governing documents of such Loan
Party or (ii) law or any contractual restriction binding on or affecting any
Loan Party, except, for purposes of this clause (ii), to the extent such
contravention would not reasonably be expected to have a Material Adverse
Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is a party that has not already been obtained if
the failure to obtain such authorization, approval or other action could
reasonably be expected to result in a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(d) Each Loan Document has been duly executed and delivered by each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document will
constitute upon execution, the legal, valid and binding obligation of each Loan
Party party thereto enforceable against such Loan Party in accordance with its
respective terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) The consolidated balance sheet of Holdings and its Subsidiaries as at
January 30, 2016, and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to the Agent, fairly present
the consolidated financial condition of Holdings and its Subsidiaries as at such
date and the consolidated results of the operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.

(f) Since January 30, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(g) There is no action, suit, investigation, litigation or proceeding, including
any Environmental Action, which is pending or, to Holdings or any Borrower’s
knowledge, threatened affecting Holdings, the Borrowers or any of their
respective Subsidiaries before any court, Governmental Authority or arbitrator
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect other than as reported in filings with the SEC
made prior to the date hereof.

(h) Following each L/C Extension, not more than five (5%) percent of the value
of the assets of the Borrowers and their respective Subsidiaries on a
consolidated basis will be margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System).

(i) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(j) All United States Federal income tax returns and all other material tax
returns which are required to be filed have been filed by or on behalf of
Holdings, the Borrowers and their respective Subsidiaries, and all taxes due
with respect to Holdings, the Borrowers and their respective Subsidiaries
pursuant to such returns or pursuant to any assessment received by Holdings, the
Borrowers or any Subsidiary have been paid except to the extent permitted in
Section 6.01(b). The charges, accruals and reserves on the books of Holdings,
the Borrowers and their Subsidiaries in respect of taxes or other governmental
charges have been made in accordance with, and to the extent required by, GAAP.

 

53



--------------------------------------------------------------------------------

(k) All written factual information heretofore furnished by Holdings, the
Borrowers or their Subsidiaries to the Agent or any Lender (including the
Perfection Certificate) for purposes of or in connection with this Agreement or
any other Loan Document, taken as a whole, was true and correct in all material
respects on the date as of which such information was stated or certified;
provided that with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

(l) (i) Each Loan Party has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property necessary for the conduct of its business
and except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (ii) no Collateral, DC or Related Intellectual
Property is subject to any Lien except as permitted by Section 6.02(a).

(m) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (i) each Loan Party owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor do Holdings or the Borrowers
know of any valid basis for any such claim; and (iii) the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

(n) Except as set forth on Schedule 5.01(n) or as would not reasonably be
expected to result in a Material Adverse Effect, (i) neither a Reportable Event
nor a failure to meet minimum required contributions (in accordance with
Section 430 or any prior applicable section of the Internal Revenue Code or
Section 302 of ERISA) has occurred during the five year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
(ii) each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other applicable federal or state laws, and (iii) no
termination of a Single Employer Plan has occurred. Except as set forth on
Schedule 5.01(n), no Lien imposed under the Internal Revenue Code or ERISA
exists on account of any Plan, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. Each Single Employer Plan that is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the United States Internal Revenue Service
(the “IRS”) and, to the best knowledge of Holdings and the Borrowers, nothing
has occurred which would cause the loss of, such qualification. Except as set
forth on Schedule 5.01(n) or as would not reasonably be expected to result in a
Material Adverse Effect, the Loan Parties and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 430 of the Internal
Revenue Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 430 of the Internal Revenue Code has
been made with respect to any Plan. There are no pending or, to the best
knowledge of Holdings and the Borrowers, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Plan that would
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary duty rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur, in each case that would reasonably be expected to result in a Material
Adverse Effect. Neither any Loan Party nor any ERISA Affiliate has incurred, or
would reasonably be expected to incur, any liability under Title IV of ERISA
with

 

54



--------------------------------------------------------------------------------

respect to any Pension Plan, other than premiums due and not delinquent under
Section 4007 of ERISA or as would not reasonably be expected to have a Material
Adverse Effect; neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and, to the knowledge of the
Borrowers, no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan except as would not
reasonably be expected to have a Material Adverse Effect; and neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that would reasonably
be expected to be subject to Sections 4069 or 4212(c) of ERISA. Except as would
not reasonably be expected to have a Material Adverse Effect, neither Holdings,
the Borrowers nor any Commonly Controlled Entity has had a complete or partial
withdrawal (as such terms are defined in Sections 4203 and 4205 of ERISA,
respectively) from any Multiemployer Plan that has resulted or would reasonably
be expected to result in a liability under ERISA. No such Multiemployer Plan is
in Reorganization or Insolvent except as would not reasonably be expected to
result in aggregate liability to Holdings and its Subsidiaries of $100,000,000
or more.

(o) Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Group Member (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(p) The Guarantee and Collateral Agreement is effective to create in favor of
the Co-Collateral Agents, for the benefit of the Credit Parties, a legal, valid
and enforceable security interest in the ABL Collateral described therein and
proceeds thereof. The Guarantee and Collateral Agreement constitutes, to the
extent a security interest can be perfected by filing the UCC financing
statements specified on Schedule 5.01(p) and by executing the control agreements
described on Schedule 5.01(p), a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the ABL Collateral and
the proceeds thereof, as security for the ABL Obligations, in each case prior
and superior in right to the Lien or claim of any other Person (except Liens
permitted by Section 6.02(a) which by operation of law would have priority over
the Liens securing the ABL Obligations). Each Mortgage, upon execution and
delivery thereof by the parties thereto, will create in favor of the Agent for
the benefit of the L/C Lenders and the Issuing Bank, a legal, valid and
enforceable second lien, subject to Permitted Liens, security interest in all
the applicable mortgagor’s right, title and interest in and to the Real Estate
Collateral subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the appropriate filing or recording office in the jurisdictions
specified therein, the Mortgages will constitute a fully perfected security
interest in all right, title and interest of the mortgagors in the Real Estate
Collateral and the proceeds thereof, prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02.

(q) The Loan Parties, taken as a whole, are, and after giving effect to the
incurrence of all Debt and obligations incurred in connection herewith will be,
Solvent.

(r) The properties of the Loan Parties are insured as required pursuant to
Section 6.01(c) hereof. Each insurance policy required to be maintained by the
Loan Parties pursuant to Section 6.01(c) is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

 

55



--------------------------------------------------------------------------------

(s) As of the Effective Date, the copies of the organization and governing
documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.

(t) As of the Effective Date, except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of Holdings or any
Borrower, threatened, (b) the hours worked by and payments made to employees of
the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign law dealing with such matters,
(c) all payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 5.01(t) (as updated by the Borrowers from time
to time) (i) no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement or any material bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (excluding in each case individual
employment agreements) and (ii) no employee of a Loan Party is also an employee
of the Permitted Holder. There are no representation proceedings pending or, to
the knowledge of Holdings or any Borrower, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition,
in each case which would individually or in the aggregate reasonably be expected
to result in a Material Adverse Effect. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of Holdings or any Borrower, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries which
would, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(u) No broker or finder brought about the obtaining, making or closing of the
transactions contemplated by this Agreement and the other Loan Documents, and,
other than amounts payable pursuant to the Fee Letter, no Loan Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

 

56



--------------------------------------------------------------------------------

(v) No Loan Party has any obligation to any Permitted Holder with respect to any
consulting, management or similar fee; provided, that, for the avoidance of
doubt, the foregoing shall not apply to (i) any arrangement disclosed in
Holdings’ annual report on form 10-K for the fiscal year ended January 30, 2016;
(ii) any employment arrangement between any Loan Party and an individual Person
who is also an employee of a Permitted Holder, so long as such employment
arrangements are (x) on terms that are fair and reasonable and comparable to
terms provided to employees in comparable positions for companies of a
comparable size and no less favorable to such Loan Party than it would obtain in
a comparable arm’s length transaction with a Person that is not an employee of a
Permitted Holder and (y) in the case of any officer (as defined in Rule 16a-1
under the Securities Exchange Act of 1934) or director of Holdings, any
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934) of more than 10.0% of Holdings’ equity interests or any Person that ranks
in the top five in compensation among all employees of the Loan Parties,
approved by a majority of disinterested members of the board of directors of
Holdings in good faith; or (iii) any obligation arising from any financial
advisory, financing or underwriting services or other investment banking
activities provided by a Permitted Holder so long as (x) such services directly
relate to and are provided in conjunction with an acquisition or divestiture or
other specific transaction conducted outside the ordinary course of business,
(y) such services are on terms that are fair and reasonable and comparable to
terms provided by independent financial advisory, financing or underwriting
service provider or other investment banking service providers and
(z) compensation for such services are approved by a majority of disinterested
members of the board of directors of Holdings in good faith.

(w) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) the United States Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act, (iii) the
United States Foreign Corrupt Practices Act of 1977, and (iv) the Corruption of
Foreign Public Officials Act, as amended (the “FCPA”). No Letter of Credit or
any part of any drawing thereunder will be used, directly or, to the Loan
Parties’ knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

(x) None of Holdings, the Borrowers, nor any of their respective Subsidiaries,
nor, to the knowledge of the Borrowers, any director, officer, employee, agent
or affiliate of the Borrowers is an individual or entity (for purposes of this
clause (x), a “Person”) that is, or is owned or controlled by Persons that are
the subject of any sanctions (A) administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other applicable
sanctions authority or (B) pursuant to the U.S. Iran Sanctions Act, as amended,
or Executive Order 13590 (collectively, “Sanctions”) or (C) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (including, without limitation, Iran, North Korea, Sudan,
Crimea, Cuba and Syria). The Loan Parties will not, directly or, to their
knowledge, indirectly, use or permit to be used any Letter of Credit or any part
of any drawing thereunder or lend, contribute or otherwise make available the
proceeds thereof to any Subsidiary, joint venture partner or other Person in any
manner that would directly or indirectly result in a violation of Sanctions by
any Person.

 

57



--------------------------------------------------------------------------------

(y) (i) This Agreement, each Letter of Credit, and all Obligations under the
Loan Documents are Bank Products and “Bank Products” as defined in the Existing
Intercreditor Agreement, (ii) this Agreement and each Letter of Credit is an
Other LC Facility, (iii) the Obligations are “Borrower Obligations” and
“Guarantor Obligations” as defined in the Guarantee and Collateral Agreement,
and (iv) the Obligations are “ABL Obligations” as defined in the Existing
Intercreditor Agreement.

(z) No Loan Party is an EEA Financial Institution.

(aa) Except for this Agreement, each Letter of Credit and all Obligations under
this Loan Documents, and except as set forth on Schedule 5.01(aa), none of the
Loan Parties have any Bank Products or Cash Management Services.

Section 5.02 Representations and Warranties of the Lenders. Each of the L/C
Lenders represents and warrants to the Borrowers that it is a “Lender” or an
“Affiliate of a Lender” (in each case, as defined in the Existing Credit
Agreement).

ARTICLE VI

COVENANTS

Section 6.01 Affirmative Covenants. So long as any L/C Lender Exposure is
outstanding, each of Holdings and the Borrowers will, and will cause each of
their Subsidiaries to:

(a) Compliance with Laws, Etc. Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws, except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided that neither Holdings, the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim (x) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) if such non-payments,
either individually or in the aggregate, would not be reasonably expected to
have a Material Adverse Effect.

(c) Maintenance of Insurance. At all times comply with the insurance
requirements set forth in Section 6.01(c) of the Existing Credit Agreement, and
each other insurance requirement set forth in each other ABL Loan Document, each
as in effect on the Effective Date.

 

58



--------------------------------------------------------------------------------

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, material rights (charter and statutory) and franchises;
provided that (i) Holdings, the Borrowers and their Subsidiaries may consummate
any merger or consolidation permitted under Section 6.02(b); (ii) neither
Holdings nor the Borrowers nor any of their Subsidiaries shall be required to
preserve or maintain the corporate existence of any Subsidiary (other than
Sears, SRAC, Kmart Corp. or any Material Subsidiary Guarantors) if the Board of
Directors of the parent of such Subsidiary, or an executive officer of such
parent to whom such Board of Directors has delegated the requisite authority,
shall determine that the preservation and maintenance thereof is no longer
desirable in the conduct of the business of such parent and that the loss
thereof is not disadvantageous in any material respect to the Borrowers, Sears,
any Material Subsidiary Guarantor, such parent or the Lenders; (iii) Sears shall
not be required to preserve or maintain the corporate existence of SRAC;
provided that in the event SRAC is dissolved, merged with or into Holdings or
any Subsidiary of Holdings or otherwise ceases to exist, then Sears shall or
shall cause a direct wholly owned Domestic Subsidiary of Sears to, execute and
deliver to the Agent an assumption agreement with respect to SRAC’s obligations
under the Loan Documents in form and substance reasonably satisfactory to the
Agent and such other officer certificates, legal opinions, financing statements
(if applicable) and documentation as the Agent reasonably requests; (iv) none of
Holdings, the Borrowers or any of Material Subsidiary Guarantors shall be
required to preserve any right or franchise of any Subsidiary (other than a
Material Subsidiary Guarantor) if the Board of Directors of Holdings, such
Borrower or such Material Subsidiary Guarantor shall determine that the
preservation thereof is no longer desirable in the conduct of its business and
that the loss thereof is not disadvantageous in any material respect to
Holdings, the Borrowers, such Material Subsidiary Guarantor or the Lenders and
(v) no Subsidiary Guarantor which is not a Material Subsidiary Guarantor shall
be required to preserve or maintain its corporate existence if (A) no Default or
Event of Default has occurred and is continuing, and (B) such Subsidiary
Guarantor is merged or liquidated into another Subsidiary Guarantor; provided
that contemporaneously with the occurrence of any of the actions permitted to be
taken pursuant to clauses (i) – (v) above, the Borrowers shall furnish to the
Agent an updated Borrowing Base Certificate.

(e) Inspection Rights. In addition to the Agent’s rights under Section 6.01(k)
hereof, subject to reasonable confidentiality limitations and requirements
imposed by Holdings or the Borrowers due to competitive concerns or otherwise,
at any reasonable time and from time to time (but no more than twice a year
unless a Default or an Event of Default has occurred and is continuing), permit
the Agent or any of the Lenders or any agents or representatives thereof, at the
Lenders’ expense, to examine and make copies of and abstracts from the records
and books of account of, and visit the properties of, Holdings, the Borrowers
and any of their Subsidiaries, and to discuss the affairs, finances and accounts
of Holdings, the Borrowers and any of their Subsidiaries, as the case may be,
with any of their officers or directors and with their independent certified
public accountants.

(f) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of Holdings, the Borrowers and each such Subsidiary in accordance with
GAAP in effect from time to time.

(g) Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

59



--------------------------------------------------------------------------------

(h) Transactions with Affiliates. Conduct all transactions otherwise permitted
under this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to Holdings, the applicable Borrower or their
respective Subsidiaries than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate other than (i) as required by any
applicable Requirement of Law, (ii) so long as no Default or Event of Default
has occurred and is continuing, transactions between or among the Loan Parties
and any of their Subsidiaries, to the extent not prohibited hereunder, or
(iii) if a Default or Event of Default has occurred and is continuing,
transactions in the ordinary course of business between or among the Loan
Parties and any of their Subsidiaries and transactions between or among Loan
Parties, to the extent not prohibited hereunder; provided, that the foregoing
shall not prohibit (x) any Loan Party or any Subsidiary thereof from entering
into employment arrangements with its officers and retention and other
agreements with officers and directors pursuant to the reasonable requirements
of its business or (y) any transactions in effect on the “Effective Date” (as
defined in the Existing Credit Agreement as in effect on the Effective Date).

(i) Further Assurances.

(i) At all times comply with the further assurances requirements set forth in
Section 6.01(i) of the Existing Credit Agreement, and each other further
assurance or similar requirement set forth in each other ABL Loan Document, each
as in effect on the Effective Date.

(ii) With respect to any (i) ABL Collateral acquired after the Effective Date by
any Group Member that is or is required to become a Loan Party hereunder and
(ii) any property required to become subject to a perfected Lien in favor of the
Co-Collateral Agents pursuant to the Existing Credit Agreement, promptly
(i) execute and deliver to the Co-Collateral Agents such amendments to the
Guarantee and Collateral Agreement or such other documents as the Agent may
reasonably request in order to grant to the Co-Collateral Agents, for the
benefit of the Credit Parties, a security interest in such property and
(ii) take all actions as the Agent, may reasonably request to grant to the
Co-Collateral Agents, for the benefit of the Credit Parties, a perfected
security interest in such property with the priority required herein, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Agent and the delivery of blocked account and other control
agreements as may be reasonably requested by the Agent.

(iii) With respect to any new Domestic Subsidiary which is created or acquired
after the Effective Date by any Group Member and which owns any ABL Collateral,
promptly cause such new Domestic Subsidiary to (i) become a party to the
Guarantee and Collateral Agreement, (ii) take such actions as the Agent, may
reasonably request to grant to the Co-Collateral Agents for the benefit of the
Credit Parties a security interest, with the priority and

 

60



--------------------------------------------------------------------------------

perfection required herein, in the ABL Collateral held by such new Domestic
Subsidiary, including, to the extent applicable, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Agent and the delivery of blocked account and other control
agreements, (iii) if requested by the Agent, deliver to the Agent an officer’s
certificate with respect to such Domestic Subsidiary in form and substance
reasonably satisfactory to the Agent, and (iv) if requested by the Agent,
deliver to the Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Agent.

(iv) In the event the Borrowers or the other Loan Parties open a new deposit
account in which funds of any of the Loan Parties are concentrated, or commence
concentrating funds in an existing deposit account that is not subject to a
control agreement, at the request of the Agent, the Borrowers shall deliver or
cause to be delivered to the Co-Collateral Agents with a copy to the Agent a
control agreement reasonably satisfactory in form and substance to the Agent
with respect to such account.

(v) In the event that the ABL Collateral owned by Private Brands, Ltd. at any
time exceeds $50,000,000, if requested by the Agent, deliver to the Agent legal
opinions with respect to perfection of the Co-Collateral Agents’ Liens and such
other matters as the Agent may reasonably request, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Agent.

(vi) As promptly as practicable, and in any event (A) with respect to real
property that falls within clause (a) of the definition of Real Estate
Collateral, within 30 days after the Effective Date and (B) with respect to any
real property that falls within clause (b) of the definition of Real Estate
Collateral, 30 days after the date on which such real property becomes subject
to a Mortgage securing the December Real Estate Loan, or in each case, such
other date as may be reasonably agreed in writing between the Borrowers and the
Required L/C Lenders, the Borrowers shall, and shall cause each other Loan Party
to (i) deliver Flood Compliance Documents (as applicable) for each Real Estate
Collateral in compliance with the Flood Laws, (ii) deliver a title search lien
report from a nationally recognized title insurance company for each real
property that is Real Estate Collateral, (iii) deliver to a title company
reasonably acceptable to the Agent an original fully assembled Mortgage with
respect to each real property that is Real Estate Collateral duly executed,
acknowledged and witnessed and delivered by the record owner of such real
property that is Real Estate Collateral in escrow with the only condition of
release to the Agent being notice by the Agent to such title company of the
compliance with subsection (i) hereof, (iv) take actions as reasonably requested
by the mortgagee or beneficiary under the Mortgage to permit it or its agent to
make all appropriate filings in the recording offices in any relevant
jurisdictions, such that the Mortgages will constitute a fully perfected second
lien, subject to Permitted Liens, security interest in all right, title

 

61



--------------------------------------------------------------------------------

and interest of the mortgagors in the Real Estate Collateral, including, the
payment of funds sufficient to pay applicable mortgage tax or other recording
charge or amounts necessary for the recording of the Mortgage, (v) provide
confirmation from local counsel or the title insurance company in each
jurisdiction that the form of the Mortgage is in a form sufficient for recording
in the applicable jurisdiction, and (vi) deliver such other instruments,
documents or take other actions to as reasonably requested by the L/C Lenders in
connection with the satisfaction of the delivers pursuant to this subsection
(vi), provided that, the Required L/C Lenders may waive the requirements of
clauses (iii) – (vi) of this Section 6.01(i)(vi), including the requirement to
deliver Mortgages with respect to any Property or all of the Properties upon
written notice to the Borrowers (and, for the avoidance of doubt, without
requiring the consent or approval of the Agent or Issuing Bank).

(vii) On or prior to the date that a Domestic Subsidiary of Holdings that is not
a Loan Party executes and delivers a Mortgage, the Loan Parties shall cause such
Domestic Subsidiary to (i) become a Subsidiary Guarantor by completing a
guarantee agreement in form and substance reasonably satisfactory to the Agent,
(ii) if requested by the Agent or the Required L/C Lenders, deliver to the Agent
and/or Required L/C Lenders an officer’s certificate with respect to such
Domestic Subsidiary in form and substance reasonably satisfactory to the Agent
and Required L/C Lenders, and such other documents that are consistent with
those delivered pursuant to Section 4.01, and (iii) if requested by the Agent or
Required L/C Lenders, deliver to the Agent and/or Required L/C Lenders legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Agent and
Required L/C Lenders.

(j) Reporting Requirements. Furnish to the Agent:

(i) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
quarter and consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of Holdings as
having been prepared in accordance with GAAP and (b) a certificate of an
Authorized Officer of Holdings as to compliance with the terms of this Agreement
and the other Loan Documents in the form of Exhibit B, including in reasonable
detail the calculations necessary to determine the Fixed Charge Ratio (whether
or not compliance therewith is then required under Section 6.03), provided that
in the event of any change in GAAP used in the preparation of such financial
statements, subject to Section 1.03, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of

 

62



--------------------------------------------------------------------------------

reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (i)(a) by delivery, in the
manner provided in Section 9.02(b), of its quarterly report on form 10-Q (or any
successor form), as filed with the SEC);

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, (a) a copy of the annual audit report for such year for
Holdings and its Subsidiaries, containing the consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
fiscal year, in each case reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by its Board-appointed auditor of national standing (b) a consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
fiscal year and consolidated statements of income and cash flows of Holdings and
its domestic Subsidiaries for such fiscal year duly certified by an Authorized
Officer of Holdings as having been prepared in accordance with GAAP, and (c) a
certificate of an Authorized Officer of Holdings as to compliance with the terms
of this Agreement and the other Loan Documents in the form of Exhibit B,
including in reasonable detail the calculations necessary to determine the Fixed
Charge Ratio (whether or not compliance therewith is then required under
Section 6.03), provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (ii)(a) by delivery, in the
manner provided in Section 9.02(b), of its annual report on form 10-K (or any
successor form), as filed with the SEC);

(iii) concurrently with the delivery of each Borrowing Base Certificate to the
Existing Agent pursuant to the terms of the Existing Credit Agreement (and in
any event within 10 Business Days of the end of each fiscal month or, upon the
occurrence and during the continuance of an Accelerated Borrowing Base Delivery
Event, no later than Friday of each week (or, if Friday is not a Business Day,
on the next succeeding Business Day)), a copy of such Borrowing Base
Certificate;

(iv) promptly and in any event within five days after any Authorized Officer of
Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of Holdings or
such Borrower setting forth details of such Default or Event of Default and the
action that Holdings or such Borrower has taken and proposes to take with
respect thereto;

(v) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;

 

63



--------------------------------------------------------------------------------

(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);

(vii) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of Holdings, forecasts prepared by management of Holdings
for Holdings and its domestic Subsidiaries in form satisfactory to the Agent and
containing information reasonably required by the Agent;

(viii) (A) contemporaneously with the delivery of the reports required pursuant
to clauses (i) and (ii) above, a report (which may take the form of a footnote
to Holdings’ quarterly and annual reports filed with the SEC and delivered to
the Agent) setting forth the estimated Unfunded Pension Liability of Holdings
and its Subsidiaries, and (B) promptly after receipt thereof by the Loan
Parties, a copy of the funded status report received from the Loan Parties’
actuaries with respect to amounts to be funded under the Loan Parties’ Pension
Plan;

(ix) promptly, notice of any event that the Loan Parties reasonably believes has
resulted in a Material Adverse Effect;

(x) concurrently with the delivery thereof to the Existing Agent or any
Co-Collateral Agent, copies of all reports, certificates, notices and other
information delivered to the Existing Agent or any Co-Collateral Agent in
connection with the ABL Loan Documents;

(xi) during the continuance of an Accelerated Borrowing Base Delivery Event, as
soon as available and in any event within 30 days after the end of each fiscal
month of each fiscal year of Holdings, (a) the consolidated balance sheet of
Holdings and its Subsidiaries and the consolidated balance sheet of Holdings and
its domestic Subsidiaries as of the end of such month and consolidated
statements of income and cash flows of Holdings and its Subsidiaries and the
consolidated statements of income and cash flows of Holdings and its domestic
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such month, duly certified (subject to year-end audit
adjustments) by an Authorized Officer of Holdings as having been prepared in
accordance with GAAP and (b) a certificate of an Authorized Officer of Holdings
as to compliance with the terms of this Agreement and the other Loan Documents
in the form of Exhibit B, including in reasonable detail the calculations
necessary to determine the Fixed Charge Ratio (whether or not compliance
therewith is then required under Section 6.03),

 

64



--------------------------------------------------------------------------------

provided that in the event of any change in GAAP used in the preparation of such
financial statements, subject to Section 1.03, the Borrowers shall also provide,
if necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP; and

(xii) such other information respecting Holdings, the Borrowers or any of their
Subsidiaries, or the Borrowing Base as the Agent or any Lender through the Agent
may from time to time reasonably request.

Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (i)(a), (ii)(a) and (v) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a notice to
the Agent and the Lenders and that is accessible by the Lenders without charge.

(k) Collateral Monitoring and Review. Upon the request of the Required L/C
Lenders, after reasonable notice and during normal business hours, permit the
Agent or professionals (including, consultants, accountants, and/or appraisers)
retained by the Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Loan Parties’
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves, related to the
calculation of the Borrowing Base. The Borrowers shall pay the reasonable
out-of-pocket fees and expenses of the Agent (including, without limitation, the
reasonable charges of professionals) in connection with two inventory appraisals
and two commercial finance examinations each fiscal year (which the Agent shall
be obligated to undertake for the benefit of the Credit Parties), in each case
to the extent requested by the Required L/C Lenders. Notwithstanding the
foregoing, the Agent may cause (i) additional appraisals and commercial finance
examinations to be undertaken (A) as it in its Permitted Discretion deems
necessary or appropriate, at its own expense, and (B) if required by applicable
law or if a Default or an Event of Default has occurred and is continuing, in
each case, at the expense of the Borrowers. Any inventory appraisal or
commercial finance examination requested by the Agent shall be scheduled at such
time as the Agent, in consultation with the Borrowers, may agree in order to
minimize any disruption to the conduct of the Borrowers’ business.

(l) Landlord Waivers, Access Agreements and Customs Broker Agreements. At all
times comply with the requirements set forth in Section 6.01(l) of the Existing
Credit Agreement, and each other similar requirement set forth in each other ABL
Loan Document, each as in effect on the Effective Date.

(m) Cash Management. At all times comply with the cash management requirements
set forth in Sections 6.01(i) and (m) of the Existing Credit Agreement, and each
other cash management requirement set forth in each other ABL Loan Document,
each as in effect on the Effective Date.

(n) Liens on Non-Collateral Assets. At all times comply with the requirements
set forth in Section 6.01(n) of the Existing Credit Agreement, and each other
similar requirement set forth in each other ABL Loan Document, each as in effect
on the Effective Date.

 

65



--------------------------------------------------------------------------------

(o) Physical Inventories. Cause physical inventories and periodic cycle counts
to be undertaken, at the expense of the Loan Parties, in each case consistent
with past practices (but in no event less frequently than one physical inventory
per fiscal year), conducted by such inventory takers and following such
methodology as is consistent with the immediately preceding inventory or as
otherwise may be satisfactory to the Agent in its Permitted Discretion. The
Agent, at the expense of the Loan Parties, may participate in and/or observe
each scheduled physical count of Inventory which is undertaken on behalf of any
Loan Party. The Loan Parties, within five (5) days following the completion of
any such inventory, shall provide the Agent with a reconciliation of the results
of such inventory (as well as of any other physical inventory or cycle counts
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.

(p) Obligations and Loan Documents are Bank Products and an Other LC Facility.
Ensure that at all times (i) this Agreement, each Letter of Credit, and all
Obligations under the Loan Documents are Bank Products and “Bank Products” as
defined in the Existing Intercreditor Agreement, (ii) this Agreement and each
Letter of Credit is an Other LC Facility, (iii) the Obligations are “Borrower
Obligations” and “Guarantor Obligations” as defined in the Guarantee and
Collateral Agreement, and (iv) the Obligations are “ABL Obligations” as defined
in the Existing Intercreditor Agreement.

Section 6.02 Negative Covenants. So long as any L/C Lender Exposure is
outstanding, each of Holdings and the Borrowers will not, and will not permit
any of their Subsidiaries to:

(a) Liens, Etc. Create or suffer to exist any Lien upon property of Holdings,
the Borrowers or any Domestic Subsidiary constituting Collateral or any Related
Intellectual Property, other than:

(i) Permitted Liens,

(ii) the Liens existing on the “Effective Date” (as defined in the Existing
Credit Agreement as in effect on the Effective Date) and set forth in the
Perfection Certificate,

(iii) the replacement, extension or renewal of any Lien permitted by clause
(ii) above upon or on the same property theretofore subject thereto (and on any
additions to any such property and in any property taken in replacement or
substitution for any such property), or the replacement, extension or renewal
(without increase in the amount) of the Debt secured thereby,

(iv) to the extent any Liens permitted by clause (ii) above are terminated (and
not replaced, extended or renewed in accordance with clause (iii) above), Liens
not otherwise permitted by clause (iii) above securing Debt in an amount up to
the amount of Debt secured by such terminated Liens; provided that (A) any such
Lien (and the Debt secured thereby) shall be incurred no later

 

66



--------------------------------------------------------------------------------

than ninety (90) days after the termination of the Lien permitted by clause
(ii) above, and (B) any such Lien shall be granted on the same property (and on
any additions to such property or any property taken by the Loan Parties in
replacement or substitution for such property) as the terminated Lien,

(v) Liens on Related Intellectual Property with Persons that have entered into
an agreement, reasonably satisfactory to the Co-Collateral Agents, acknowledging
the limited license granted to the Co-Collateral Agents in such trademarks or
trade names pursuant to the ABL Loan Documents and agreeing to abide by, and not
interfere with, such limited license; and

(vi) Liens on the Collateral (other than the Real Estate Collateral) to secure
(A) the Existing Second Lien Notes, the Existing Second Lien Term Loan and any
Permitted Refinancing Debt with respect to either of them and (B) additional
Debt of the Borrowers for borrowed money in an aggregate principal amount not to
exceed, at any time outstanding, the difference between $2,000,000,000 and the
principal amount of Debt outstanding pursuant to the preceding clause (A),
provided, that, (1) no Default or Event of Default then exists or would arise
from the incurrence of such Debt or the granting of such Lien, (2) in the case
of clause (B) only, the Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap immediately after giving effect to the incurrence of
such Debt, (3) such Lien shall be subordinate to the Lien of the Co-Collateral
Agents and the holder of such Lien shall have entered into an intercreditor
agreement substantially in the form of the Existing Intercreditor Agreement, or
such other form as the Co-Collateral Agents may reasonably agree, (4) if the
Debt secured by such Liens is secured by both Collateral and by property and
assets of any Loan Party which do not constitute Collateral, the Co-Collateral
Agents shall have obtained a Lien on such property and assets that do not
otherwise constitute Collateral to secure the Obligations, subordinate to the
Lien of the holder of such Debt pursuant to an intercreditor agreement
substantially in the form of the Existing Intercreditor Agreement, or such other
form as the Co-Collateral Agents may reasonably agree, and (5) the documentation
granting such Lien shall be in form and substance reasonably satisfactory to the
Co-Collateral Agents in their Permitted Discretion.

(b) Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary of any Borrower
may merge into such Borrower in a transaction in which such Borrower is the
surviving entity, (ii) any Subsidiary of Holdings may merge into Holdings or any
other Subsidiary of Holdings (provided that (A) if Kmart Corp. is a party to
such merger, such merger shall be with Holdings, Kmart or a direct Subsidiary of
Kmart Corp. and Kmart Corp. shall be the continuing or surviving entity, (B) if
any Subsidiary Guarantor is a party to such merger (other than with a Borrower
or Holdings), such Subsidiary Guarantor shall be the continuing or surviving
entity or the

 

67



--------------------------------------------------------------------------------

continuing or surviving entity shall become a Subsidiary Guarantor and (C) if
SRAC is a party to such merger, then Sears shall comply with the requirements of
Section 6.01(d)), (iii) any Subsidiary of Holdings other than the Borrowers may
sell, transfer, lease or otherwise dispose of its assets to any Borrower, to
Holdings or to a Subsidiary of Holdings (provided that if such sale or transfer
includes Collateral and the transferee is not the Borrower or Holdings, the
transferee shall be a Subsidiary Guarantor), (iv) any Subsidiary of Holdings
other than the Borrowers or Sears may sell, transfer, lease or otherwise dispose
of its assets to a Person that is not a Subsidiary or merge with a Person that
is not a Subsidiary, in each case pursuant to a Permitted Disposition, (v) any
Subsidiary of Holdings other than the Borrowers, Sears or any Material
Subsidiary Guarantor (except, in the case of SRAC, as provided in Section
6.01(d)) may liquidate or dissolve if Holdings and the Borrowers determine in
good faith that such liquidation or dissolution is in the best interests of
Holdings, the Borrowers, Sears, the other Material Subsidiary Guarantors and
their Subsidiaries and is not disadvantageous in any material respect to
Holdings, the Borrowers, Sears, the other Material Subsidiary Guarantors or the
Lenders; provided, that a Material Subsidiary Guarantor may liquidate or
dissolve into a Person that is a Subsidiary of Holdings immediately prior to
such liquidation or dissolution, if the continuing or surviving entity is or
shall become a Subsidiary Guarantor in accordance with Section 6.01(i), and
(vi) Holdings or any Subsidiary of Holdings may merge with a Person that is not
a Subsidiary of Holdings immediately prior to such merger if, in the case of any
merger involving Holdings, a Borrower or a Subsidiary Guarantor, Holdings, such
Borrower or such Subsidiary Guarantor, as applicable, is the continuing or
surviving entity or, in the case of any merger involving a Subsidiary Guarantor,
the continuing or surviving entity shall become a Subsidiary Guarantor in
accordance with Section 6.01(i); provided that contemporaneously with the
occurrence of any of the actions permitted to be taken pursuant to this clause
(b), the Borrowers shall furnish to the Agent an updated Borrowing Base
Certificate.

(c) Acquisitions. Make any Acquisition.

(d) Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that (A) Holdings may declare and pay
dividends with respect to its equity interests payable solely in additional
shares of its common stock, (B) Subsidiaries of Holdings may declare and pay
dividends to Holdings, the Borrowers or another wholly owned Subsidiary of any
Borrower and (C) non-wholly-owned Subsidiaries may declare and pay dividends to
the holders of their equity interests other than a Group Member on a ratable
basis.

(e) Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings or any Subsidiary
of Holdings to create, incur, assume or suffer to exist any Lien in favor of
(i) the Co-Collateral Agents upon the ABL Collateral (including assets which
become Collateral pursuant to Section 6.01(n)) or (ii) the Agent upon the
Collateral (other than ABL Collateral), in each case whether now owned or
hereafter acquired, other than any agreement relating to any Lien on cash and
cash equivalents not prohibited by Section 6.02(a).

(f) Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of Holdings other than a Loan Party to (a) make Restricted
Payments in respect of

 

68



--------------------------------------------------------------------------------

any equity interests of such Subsidiary held by, or pay any indebtedness owed
to, Holdings or any other Subsidiary of Holdings, (b) make loans or advances to,
or other investments in, Holdings or any other Subsidiary of Holdings or
(c) transfer any of its assets to Holdings or any other Subsidiary of Holdings,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under this Agreement and the other Loan Documents;
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the disposition of all
or any portion of the equity interests or assets of such Subsidiary that is
permitted by the terms of this Agreement; (iii) the provisions contained in any
agreement governing Debt existing as of the Effective Date (and in any
refinancing of such Debt that is permitted by the terms of this Agreement so
long as no more restrictive than those contained in the respective agreement
governing such existing Debt); (iv) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of any Borrower or a
Subsidiary of any Borrower entered into in the ordinary course of business,
(v) customary restrictions and conditions contained in the documents relating to
any Lien, so long as such Lien is not prohibited hereunder and such restrictions
or conditions relate only to the specific asset subject to such Lien;
(vi) customary provisions restricting assignment of any contract entered into by
any Borrower or any Subsidiary of any Borrower in the ordinary course of
business, (vii) any agreement or instrument governing acquired debt, which
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective acquisition;
(viii) customary provisions restricting the assignment of licensing agreements,
management agreements or franchise agreements entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (ix) restrictions on
the transfer of assets securing purchase money obligations and Capital Lease
Obligations; (x) customary net worth provisions contained in real property
leases entered into by Subsidiaries of any Borrower, so long as the applicable
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrowers and their
Subsidiaries to meet their ongoing obligations, (xi) restrictions in respect of
the REMIC Certificates and the real property assets related thereto, the
Intellectual Property held by KCD IP, LLC and any proceeds of the foregoing, and
(xii) such other restrictions as the Borrowers and the Agent may agree.

(g) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by GAAP.

(h) Collateral Coverage Event. Permit or suffer to exist a Collateral Coverage
Event.

(i) Dispositions. Make any Disposition except Permitted Dispositions.

(j) Debt; Prepayment of Debt.

(i) Create, incur, assume, suffer to exist or otherwise become or remain liable
with respect to, any Debt, except Permitted Debt; and

 

69



--------------------------------------------------------------------------------

(ii) Prepay any Debt other than (A) ABL Advances, (B) any other Debt with the
proceeds of Permitted Refinancing Debt with respect thereto or (C) in an amount
up to the amount of Designated Transaction Proceeds received by the Loan Parties
on or after the date hereof in respect of which the L/C Commitments are not
automatically reduced in accordance with Section 2.11.

(k) Investments. Make any Investments, except Permitted Investments.

(l) Store Closings. Close more than 250 full line Sears or Kmart Stores in any
fiscal quarter or more than 500 full line Sears or Kmart Stores in any four
consecutive fiscal quarters without the consent of the Agent, such consent not
to be unreasonably withheld and/or fail to comply with the requirements of the
definition of Store Closure Sale when and as applicable.

(m) Existing Credit Agreement and ABL Loan Documents.

(i) Without the prior written consent of the Issuing Bank, the Agent and the
Required L/C Lenders, enter into, request or permit to exist any amendment,
restatement, replacement, supplement or other modification to, or waiver of, any
provision of any ABL Loan Document, in each case that would (A) increase any
advance rate percentage set forth in the definition of “Borrowing Base”, (B)
amend, restate, supplement, modify or waive the definition of “Bank Products”,
“Other L/C Facility” or Section 6.01(i) or (n) of the Existing Credit Agreement
and any related definitions thereto, (C) amend, restate, supplement, modify or
waive any provision of the Guaranty and Collateral Agreement, including any
definition used therein that is defined by reference to the Existing Credit
Agreement, (D) amend, restate, supplement, modify or waive any provision of the
Existing Intercreditor Agreement, except in the case of this clause
(D) ministerial amendments in connection with the addition or removal of Debt
facilities subject thereto, (E) release all or substantially all of the
“Collateral” (as defined in the Existing Credit Agreement) or release all or
substantially all of the guarantors from their obligations under, or all or
substantially all of the value of the guarantees under, the Guarantee and
Collateral Agreement, or (F) except as expressly permitted under the Existing
Credit Agreement or the “Loan Documents” (as defined in the Existing Credit
Agreement), subordinate the Liens granted under the Existing Credit Agreement or
under the other “Loan Documents” (as defined in the Existing Credit Agreement),
to any other Lien; or amend Section 9.01 of the Existing Credit Agreement;

(ii) Request any increases to any commitments under, or request that any
additional term loans be made pursuant to any ABL Loan Document, otherwise
exercise any rights under Section 2.19 of the Existing Credit Agreement, or
enter into any agreement the effect of which would increase the commitments
under, or result in the incurrence of additional term loans pursuant to, any ABL
Loan Document;

 

70



--------------------------------------------------------------------------------

(iii) Request any FILO Facility (as defined in the Existing Credit Agreement),
or otherwise exercise any rights under, Section 2.20 of the Existing Credit
Agreement, or enter into any agreement the effect of which would establish a
FILO Facility, or result in the incurrence of additional loans pursuant to a
FILO Facility under any ABL Loan Document;

(iv) Terminate, refinance in full or replace the Existing Credit Agreement
unless the Obligations have been paid in full and the aggregate L/C Lender
Exposure is reduced to zero; and

(v) Enter, incur or otherwise become a party to any other Bank Products or Cash
Management Services, other than Cash Management Services incurred in the
ordinary course of business.

Section 6.03 Financial Covenant. During the continuance of a Covenant Compliance
Event, each of Holdings and the Borrowers will not permit the Fixed Charge Ratio
as of the last day of any fiscal month of Holdings to be less than 1.0 to 1.0.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay (i) any principal of any Reimbursement
Obligation when the same becomes due and payable, or (ii) any interest on any
Reimbursement Obligation or any fees, or any other amounts payable under this
Agreement or any other Loan Document, in each case under this clause (ii),
within three (3) days after the same becomes due and payable; provided, that no
Event of Default shall occur under this clause (a), if (i) the Issuing Bank has
reimbursed itself using funds on deposit in the Lender Cash Collateral Accounts
pursuant to Section 3.04(b), (ii) there are no drawings that have not either
been reimbursed by the Borrowers or by using funds in the Lender Cash Collateral
Accounts, and (iii) the obligation to issue additional Letters of Credit has
been terminated unless one or more of the L/C Lenders whose cash collateral was
so applied shall have notified the Borrowers that it has elected to treat such
occurrence as an Event of Default; or

(b) Any representation or warranty made by any Loan Party herein or in any other
Loan Document shall prove to have been incorrect in any material respect when
made; or

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.11, 3.11, 3.12, 6.01(d), (e), (h), (j) (other
than 6.01(j)(viii)), (k), (m), or (p), 6.02, or 6.03 of this Agreement or
(ii) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Loan Document, if such
failure shall remain unremedied for thirty (30) days after written notice
thereof shall have been given to Holdings and the Borrowers by the Agent or any
Lender; or

 

71



--------------------------------------------------------------------------------

(d) Any Group Member shall fail to pay principal under the Existing Credit
Agreement or of at least $50,000,000 on any other Debt that is outstanding (but
excluding Debt outstanding hereunder) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and, other than with respect to the ABL Loan Documents, such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any ABL Loan Document, or any other agreement or
instrument relating to any other Debt that is outstanding in a principal amount
of at least $50,000,000, and shall continue after the applicable grace period,
if any, specified in such ABL Loan Document or such other agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of or terminate the commitments in respect of the Debt under the ABL
Loan Documents or such other Debt; or the Debt under the Existing Credit
Agreement or any other such Debt shall be declared to be due and payable, or
required to be prepaid or redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made and
is accepted in an amount of (other than in the case of Debt under the Existing
Credit Agreement) at least $50,000,000 (in each case other than (i) a scheduled
prepayment, redemption or purchase, or (ii) a mandatory prepayment, redemption
or purchase, or a required offer to prepay, redeem or purchase, that results
from the voluntary sale or transfer of property or assets), in each case prior
to the stated maturity thereof; or

(e) Any Group Member shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Group Member seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Group Member
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) A judgment or order for the payment of money in excess of $50,000,000 (net
of any portion of such judgment to be paid by a third-party insurer as to which
coverage has not been disputed) shall be rendered against any Group Member and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(g) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities

 

72



--------------------------------------------------------------------------------

Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
Board of Directors of Holdings on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) and such “person” or “group” shall beneficially own (as
such term is used herein) a greater percentage of the equity Securities of
Holdings entitled to vote for members of the Board of Directors than the
Permitted Holders shall, collectively, beneficially own; or (ii) during any
period of 12 consecutive months, a majority of the members of the Board of
Directors or other equivalent governing body of Holdings cease to be composed of
individuals (x) who were members of that board or equivalent governing body on
the first day of such period, (y) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(x) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (z) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (x) and (y) above constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body; or (iii) Holdings shall cease for any reason to own, directly or
indirectly, 100% of the Voting Stock of Sears and Kmart; or

(h) (i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or (iv) the PBGC shall have filed a notice
of Lien; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so state in writing, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, including as a
result of the failure to comply with Section 5.4 of the Guarantee and Collateral
Agreement; or

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so state in writing;

then, and in any such event, the Agent, at the request of the Required L/C
Lenders shall, take any or all of the following actions upon notice to the
Borrowers: (i) declare the L/C Commitment of each L/C Lender and the commitment
of the Issuing Bank to issue Letters of Credit hereunder to be terminated,
whereupon the same shall forthwith terminate; and (ii) declare all amounts
payable under this Agreement and the other Loan Documents (including all amounts
of the L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
forthwith due and payable, whereupon all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an

 

73



--------------------------------------------------------------------------------

order for relief with respect to any Loan Party under the United States
Bankruptcy Code or any other Event of Default under Section 7.01(e), (A) the L/C
Commitment of each Lender shall automatically be terminated and (B) all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrowers.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph or for which the outstanding amount of any drawing under any Letters
of Credit (including any taxes, fees, charges and other costs and expenses
incurred by the Issuing Bank in connection therewith) have not then been fully
reimbursed or discharged by the Borrowers pursuant to Section 3.05, the
Borrowers shall at such time deposit in a cash collateral account maintained by
the Agent, an amount equal to 102% of the L/C Obligations with respect to all
such Letters of Credit and all other Reimbursement Obligations. Amounts held in
such cash collateral account shall be applied by the Agent to the payment of
drafts drawn under such Letters of Credit and the other Reimbursement
Obligations, and the unused portion thereof after all such Letters of Credit
shall have expired or been fully drawn upon and all Reimbursement Obligations
fully reimbursed or discharged, if any, shall be applied to repay other
Obligations hereunder and under the other Loan Documents. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other Obligations hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrowers (or such
other Person as may be lawfully entitled thereto).

ARTICLE VIII

THE AGENT

Section 8.01 Appointment. Each Lender hereby irrevocably designates and appoints
Bank as Agent under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes the Agent to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. For clarity, and
notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, no consent of the Lenders shall be required to amend this
Agreement or the Loan Documents to (i) cause additional assets to become
Collateral or to add additional Subsidiaries as guarantors of the Obligations,
or (ii) implement the provisions of Section 8.12, and the Agent and the Loan
Parties shall be entitled to execute any and all amendments necessary or
desirable to accomplish any of the foregoing and such amendments shall be
binding on the other parties hereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement and the
other Loan Documents to which it is a party, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.

 

74



--------------------------------------------------------------------------------

Section 8.02 Delegation of Duties. Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 8.03 Exculpatory Provisions. No Agent (for purposes of this
Article VIII, “Agent” and “Agents” shall mean the collective reference to the
Agent and any other Lender designated as an “Agent” for purposes of this
Agreement, including any lead arrangers, syndication agent or documentation
agent) nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct); or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party that is a party
thereto to perform its obligations hereunder or thereunder; provided that the
Agent will not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or any Requirement of Law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

Section 8.04 Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, facsimile, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings or the Borrowers), independent accountants and other experts selected
by the Agent. The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the Required L/C Lenders as they
deem appropriate or they shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by them
by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required L/C Lenders (or, if so specified by this Agreement, all Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all present and future L/C Lenders and all future holders of the
Reimbursement Obligations.

 

75



--------------------------------------------------------------------------------

Section 8.05 Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless the Agent
has received notice from a Lender, Holdings or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required L/C Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by the
Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Reports and Financial Statements. By signing this Agreement, each
Lender:

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agent
(collectively, the “Reports”);

(b) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

 

76



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential in accordance with the provisions of
this Agreement; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender or Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any credit extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation in
any Letter of Credit, or the indemnifying Lender’s purchase of, a Reimbursement
Obligation; and (ii) to pay and protect, and indemnify, defend, and hold the
Agent and any such other Lender or Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney costs) incurred by the Agent and any such
other Lender or Person preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 8.08 Indemnification. The Lenders agree to indemnify the Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrowers and
without limiting the obligation of Holdings or the Borrowers to do so), ratably
according to their respective L/C Commitment Percentages in effect on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the L/C Commitments of any L/C Lender shall
have terminated, in accordance with such L/C Commitment Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment Reimbursement Obligations) be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of, the L/C
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Obligations and all other amounts payable under the Loan Documents.

Section 8.09 Agent in Its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though the Agent were not an Agent. With respect to any
Letter of Credit issued or participated in by it, the Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as the
Issuing Bank or L/C Lender, as applicable, and may exercise the same as though
it were not an Agent, and the terms “Issuing Bank”, “Lender” and “Lenders” shall
include the Agent in its individual capacity.

 

77



--------------------------------------------------------------------------------

Section 8.10 Successor Agent.

(a) The Agent may resign as Agent upon 30 days’ notice to the Lenders and the
Borrowers. If the Agent shall resign as Agent under this Agreement and the other
Loan Documents, then the Required L/C Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default shall have occurred and be continuing) be subject to
approval by the Borrowers (which approval shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Agent, the Agent may appoint, after consulting with the
Required L/C Lenders and the Borrowers (unless an Event of Default shall have
occurred and be continuing), a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of Reimbursement
Obligations. If no successor agent has accepted appointment as Agent by the date
that is 30 days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Agent hereunder, until
such time, if any, as the Required L/C Lenders appoint a successor agent as
provided for above. After any retiring Agent’s resignation as Agent, the
provisions of this Article VIII and Sections 9.04, 9.09, 9.11 and 9.12 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

Section 8.11 [Reserved].

Section 8.12 [Reserved].

ARTICLE IX

MISCELLANEOUS

Section 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any
Borrower or any Loan Party therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required L/C Lenders (or by the Agent
with the approval of the Required L/C Lenders), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall:

(a) unless in writing and also signed by each L/C Lender directly affected
thereby, do any of the following:

 

78



--------------------------------------------------------------------------------

(i) increase the amount or extend the expiration date of any L/C Lender’s
Commitment;

(ii) reduce the principal of, or interest on the Reimbursement Obligations, the
amounts deposited in any Lender Cash Collateral Account, or any fees or other
amounts payable hereunder; or

(iii) postpone any date fixed for any payment of principal of, or interest on,
the Reimbursement Obligations or Cash Collateralization of the L/C Lender
Exposure, Issuer Exposure, L/C Obligations or any fees or other amounts payable
hereunder, provided that this clause (iii) shall not apply to a waiver or
amendment of the terms of Section 2.11 hereof;

(b) unless in writing and signed by all of the Lenders, do any of the following:

(i) change the percentage of the L/C Commitments, L/C Extensions of Credit or of
the aggregate unpaid principal amount of the Reimbursement Obligations or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder;

(ii) other than in accordance with Section 9.13, release all or substantially
all of the Collateral (other than the Real Estate Collateral, which may be
released upon the sole consent of the Required L/C Lenders at the request of the
Borrowers or pursuant to Section 9.13(c)) or release all or substantially all of
the guarantors from their obligations under, or all or substantially all of the
value of the guarantees under, the Guarantee and Collateral Agreement;

(iii) except as expressly permitted herein or in any other Loan Document,
subordinate the Liens granted hereunder or under the other Loan Documents (other
than Liens in respect of the Real Estate Collateral), to any other Lien;

(iv) amend this Section 9.01;

(v) amend the definition of “Required L/C Lenders”; or

(vi) other than in accordance with Section 6.01(d), release either Borrower from
all of its obligations hereunder;

(c) [reserved];

(d) unless in writing and signed by the Agent (in addition to the Lenders
required above to take such action), amend, modify or waive any provision of
Article VIII or affect the rights or duties of the Agent under this Agreement or
any other Loan Document;

(e) [reserved];

 

79



--------------------------------------------------------------------------------

(f) unless in writing and signed by the Issuing Bank (in addition to the L/C
Lenders required above to take such action):

(i) amend, modify or waive, Section 2.12, Section 2.14, Section 2.15 (other than
where such proposed amendment or waiver applies only to an L/C Lender(s) and
does not apply to or adversely affect the Issuing Bank), Section 2.17,
Section 4.01, Section 4.02, or any provision of Article III (or amend, modify or
waive any defined term as such term is used in such Section or Article),

(ii) amend, modify or waive any provision of Article V, Article VI or Article
VII (or amend, modify or waive any defined term as such term is used in such
Article) if the effect of such amendment, modification or waiver would result,
directly or indirectly, in:

(1) to the extent such amendment, modification or waiver has a comparable
provision in the Existing Credit Agreement, the representations, warranties,
covenants or Events of Default herein being less restrictive on the Borrowers
than the comparable provision, if any, in the Existing Credit Agreement (after
giving effect to any such amendment, modification or waiver in the Existing
Credit Agreement after the Effective Date); or

(2) to the extent such amendment, modification or waiver has a comparable
provision in the Existing Credit Agreement, a waiver or elimination of an Event
of Default hereunder unless the comparable “Event of Default” (as defined in the
Existing Credit Agreement) has been waived or eliminated under the Existing
Credit Agreement (after giving effect to any such amendment, modification or
waiver in the Existing Credit Agreement after the Effective Date); or

(3) a waiver of any Event of Default resulting, directly or indirectly, from the
failure of the Borrowers to make any payment due under Article III or to make
any other payment due to the Issuing Bank or Agent hereunder; provided that,
notwithstanding the foregoing provisions of this clause, the Required L/C
Lenders may waive any Event of Default due to the failure of the Borrowers to
make payments to the Issuing Bank if both (x) the Issuing Bank has been
reimbursed for all outstanding drawings by either the Borrowers or use of cash
collateral provided by the L/C Lenders and (y) there are no outstanding Letters
of Credit that is not backstopped by a Satisfactory Letter of Credit;

(g) amend, modify or waive any provision of this Article IX (or defined terms
used herein) in a manner adverse to the Issuing Bank, unless in writing and
signed by the Issuing Bank;

(h) amend, modify or waive any provision expressly requiring the Issuing Bank’s
consent hereunder without consent of the Issuing Bank; or

 

80



--------------------------------------------------------------------------------

(i) amend, modify or waive any provision if the effect is to permit Mortgages to
be delivered, accepted or released from escrow prior to the satisfaction of the
Flood Compliance Documents unless consented to in writing by the Issuing Bank
and the Agent.

Section 9.02 Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including facsimile communication) and mailed, faxed or delivered,
(i) if to Holdings, any Borrower or any Subsidiary Guarantor, at its address at
3333 Beverly Road, Hoffman Estates, Illinois 60179, Attention: General Counsel,
with a copy to Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York,
New York 10019, Attention: Scott Charles; (ii) if to any Lender, at its address
set forth in its completed administrative questionnaire delivered to the Agent;
(iii) if to the Agent, at its address at Citibank, N.A., 390 Greenwich Street,
1st Floor, New York, NY 10013, Attention: David L. Smith, with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, 155 N Wacker Dr., Suite 2800, Chicago,
IL 60606, Attention: Seth Jacobson and (iv) if to the Issuing Bank, Citibank,
N.A., 390 Greenwich Street, 1st Floor, New York, NY 10013, Attention: David L.
Smith, with a copy to Skadden, Arps, Slate, Meagher & Flom LLP, 155 N Wacker
Dr., Suite 2800, Chicago, IL 60606, Attention: Seth Jacobson and (v) as to each
other party, at such other address as shall be designated by such party in a
written notice to the Borrowers, the Agent and the Issuing Bank; provided that
notices required to be delivered pursuant to Section 6.01(j)(i), (ii), (iii),
and (v) shall be delivered to the Agent and the Lenders as specified in Section
9.02(b). All such notices and communications shall, when mailed, faxed,
telegraphed or emailed, be effective when deposited in the mails, faxed,
delivered to the telegraph company or confirmed by email, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VIII
shall not be effective until received by the Agent. Delivery by facsimile of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or any Loan Document or of any exhibit hereto or thereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(i), (ii), (iii) and (v), shall be deemed delivered
to the Agent (solely to the extent such reports and financial statements comply
with the requirements of Sections 6.01(j)(i), (ii), (iii) and (v), as
applicable) on the date on which Holdings causes such reports, or reports
containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
david.l2.smith@citi.com. Holdings and the Borrowers agree that the Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to Holdings, the Borrowers, any of their
Subsidiaries or any other materials or matters relating to this Agreement, the
Loan Documents or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). Holdings and the
Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor

 

81



--------------------------------------------------------------------------------

any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent or any of its
Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or facsimile. Each Lender agrees (i) to notify the Agent in
writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

Section 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

82



--------------------------------------------------------------------------------

Section 9.04 Costs and Expenses.

(a) Holdings and the Borrowers jointly and severally agree to pay promptly all
reasonable costs and expenses of the Agent, the Collateral Agent (as defined in
the Cash Collateral Agreement), and the Lenders in connection with the
preparation, execution, delivery, distribution (including via the internet or
through a service such as Intralinks), administration, modification and
amendment of this Agreement, the other Loan Documents and the other documents to
be delivered hereunder, including, (A) all due diligence (including diligence
with respect to the Collateral and in connection with real property surveys,
appraisals, flood diligence, and title work), syndication (including printing,
distribution and bank meetings), transportation, computer, duplication,
appraisal, consultant, and audit expenses, (B) subject to Section 6.01(k), all
expenses incurred in connection with inspections, verifications, examinations
and appraisals relating to the Borrowing Base and the Collateral, and (C) the
reasonable fees and expenses of counsel for the Agent, the Collateral Agent, and
the Lenders with respect thereto and with respect to advising the Agent, the
Collateral Agent, and the Lenders as to its rights and responsibilities under
this Agreement, the Cash Collateral Agreement and the other Loan Documents,
including, without limitation, the fees and expenses set forth in the Fee
Letter. Holdings and the Borrowers further jointly and severally agree to pay on
demand all costs and expenses of the Agent, the Collateral Agent, and the
Lenders, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of, or protection of their rights under, (whether through
negotiations, legal proceedings or otherwise) this Agreement, the Cash
Collateral Agreement, the other Loan Documents and the other documents to be
delivered hereunder, including reasonable fees and expenses of one counsel for
the Agent, one counsel for the Collateral Agent, and one counsel for the Lenders
in connection with the enforcement of or protection rights under this Section
9.04(a).

(b) Holdings and the Borrowers jointly and severally agree to indemnify and hold
harmless the Agent, the Collateral Agent, each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Agreement, the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
Letters of Credit, and (ii) the actual or alleged presence of Hazardous
Materials on any property of Holdings, the Borrowers or any of their
Subsidiaries or any Environmental Action relating in any way to Holdings, the
Borrowers or any of their Subsidiaries, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Holdings, any Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Holdings and the Borrowers
also agree not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, the
other Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the Letters of Credit.

 

83



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Without prejudice to the survival of any other agreement of Holdings or any
Borrower hereunder, the agreements and obligations of Holdings and the Borrowers
contained in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

Section 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01, if applicable, to authorize
the Agent to declare the L/C Obligations due and payable pursuant to the
provisions of Section 7.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of Holdings or any Loan Party against any and all of the obligations of Holdings
and the Loan Parties now or hereafter existing under this Agreement, the other
Loan Documents and the L/C Obligations of such Lender, whether or not such
Lender shall have made any demand under this Agreement or the other Loan
Documents. Each Lender agrees promptly to notify Holdings or the applicable Loan
Party (with a copy to the Agent) after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliate under
this Section are in addition to other rights and remedies (including other
rights of set-off) that such Lender and its Affiliate may have.

Section 9.06 Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent, and the Lenders, this Agreement
shall thereafter be binding upon and inure to the benefit of Holdings, the
Borrowers, the Agent, the Issuing Bank, each Lender and their respective
successors and assigns; provided, that, except with respect to Sections 9.07 and
9.08, this Agreement shall only become effective upon satisfaction of the
conditions precedent set forth in Section 4.01 and none of the provisions of
this Agreement, including without limitation provisions in respect of Letters of
Credit to be made by or issued by the Issuing Bank, and in respect of any
covenant, fee, indemnity, default, and expense reimbursement made by any Loan
Party or for which any Loan Party is liable hereunder, shall become effective,
nor shall any representation herein be deemed to be made, until the satisfaction
of such conditions.

Section 9.07 Assignments and Participations.

(a) Each L/C Lender may, upon notice to the Borrowers and the Agent and with the
consent, not to be unreasonably withheld or delayed, of the Agent and the
Issuing Bank and, unless an Event of Default has occurred and is continuing, the
Borrowers, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including all or a portion of its L/C
Commitment and other amounts owing to it); provided, however, that

 

84



--------------------------------------------------------------------------------

(i) such assignee shall have deposited in the Lender Cash Collateral Account of
such assignee an amount equal to 102% of any L/C Commitment assigned to it;
(ii) [reserved], (iii) [reserved], (iv) except in the case of an assignment to a
Person that, immediately prior to such assignment, was an L/C Lender, an
Affiliate of an L/C Lender or an Approved Fund or an assignment of all of an L/C
Lender’s rights and obligations under this Agreement, the amount of the L/C
Commitment of the assigning L/C Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 (unless
an Event of Default has occurred and is continuing, in which case not less than
$5,000,000) or an integral multiple of $1,000,000 in excess thereof unless the
Agent and the Borrowers otherwise agree, (v) each such assignment shall be to an
Eligible Assignee, (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and the parties to such assignment (other than the
Agent) shall deliver a processing and recordation fee of $3,500 (except no such
fee shall be payable for assignments to an L/C Lender, an Affiliate of an L/C
Lender or an Approved Fund), and (vii) any L/C Lender may assign all or a
portion of its rights and obligations to any of its Affiliates or to another L/C
Lender. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of an L/C Lender hereunder and
(y) the L/C Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Section 2.12,
2.15 and 9.04 to the extent any claim thereunder relates to an event arising
prior such assignment) and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning L/C Lender’s rights and obligations under this
Agreement, such L/C Lender shall cease to be a party hereto).

(b) [Reserved].

(c) By executing and delivering an Assignment and Acceptance, the L/C Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, Section 5.02 hereof or in the Cash Collateral
Agreement, such assigning L/C Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (ii) such assigning
L/C Lender makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Loan Parties or the performance
or observance by the Borrowers of any of their obligations under this Agreement
or any other instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 6.01(j) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, such assigning
L/C Lender or any other L/C Lender and based on such documents and

 

85



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an L/C Lender.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
L/C Lender and an assignee representing that it is an Eligible Assignee, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.

(e) The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at its address referred to in Section 9.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the L/C Lenders and the L/C
Commitment of, and principal amount (and stated interest) of the L/C Obligations
owing to, each L/C Lender from time to time, and the account party, beneficiary,
amount, expiration date, and other economic terms of each Letter of Credit
issued hereunder (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the L/C Lenders may treat each Person whose name is
recorded in the Register as an L/C Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(f) Each L/C Lender may, without the consent of the Agent or any Loan Party,
sell participations to one or more banks or other entities (other than Holdings
or any of its Subsidiaries) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its L/C
Commitment); provided, however, that (i) such L/C Lender’s obligations under
this Agreement (including its L/C Commitment to the Borrowers and its
obligations to the Issuing Bank hereunder) shall remain unchanged, (ii) such L/C
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) [reserved], (iv) the Borrowers, the Agent
and the other Lenders shall continue to deal solely and directly with such L/C
Lender in connection with such L/C Lender’s rights and obligations under this
Agreement, and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Loan Document, or consent to any departure by any Borrower therefrom, except
to the extent that such amendment, waiver or consent would require the
affirmative vote of the L/C Lender from which it purchased its participation
pursuant to Section 9.01(a). Each L/C Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the L/C Commitment, L/C Obligation or other obligations under the Loan
Documents (the “Participant Register”); provided that no L/C Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the

 

86



--------------------------------------------------------------------------------

identity of any participant or any information relating to a participant’s
interest in any L/C Commitment, L/C Obligation or other obligations under the
Loan Documents) to any Person except to the extent that such disclosure is
necessary to establish that such L/C/ Commitment, L/C Obligation or other
obligation under the Loan Documents is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such L/C
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Any L/C Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such L/C
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such L/C
Lender in accordance with Section 9.08.

(h) Notwithstanding any other provision set forth in this Agreement, any L/C
Lender may at any time (i) create a security interest in all or any portion of
its rights under this Agreement, including, without limitation, in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System and (ii) assign to one or more special purpose
funding vehicles (each, an “SPV”) all or any portion of its funded L/C
Obligations (without the corresponding L/C Commitment), without the consent of
any Person or the payment of a fee, by execution of a written assignment
agreement in a form agreed to by such L/C Lender and such SPV, and may grant any
such SPV the option, in such SPV’s sole discretion, to provide the Borrowers all
or any part of any L/C Obligation that such L/C Lender would otherwise be
obligated to fund pursuant to this Agreement. Such SPVs shall have all the
rights which a L/C Lender making or holding such L/C Obligations would have
under this Agreement, but no obligations; provided, that no SPV shall be
entitled to compensation pursuant to Section 2.12 or 2.15 in excess of that to
which the applicable L/C Lender would otherwise have been entitled. The L/C
Lender shall remain liable for all its original obligations under this
Agreement, including its L/C Commitment (although the unused portion thereof
shall be reduced by the principal amount of any L/C Obligations held by an SPV).
Notwithstanding such assignment, the Agent and Borrowers may deliver notices to
the L/C Lender (as agent for the SPV) and not separately to the SPV unless the
Agent and Borrowers are requested in writing by the SPV (or its agent) to
deliver such notices separately to it.

(i) [Reserved].

(j) Neither Holdings nor any Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Agent
and each of the Lenders (except, in the case of SRAC, pursuant to Section
6.01(d)).

 

87



--------------------------------------------------------------------------------

Section 9.08 Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of Holdings
or the Borrowers furnished to the Agent or the Lenders by Holdings or the
Borrowers (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Agent and each of the Lenders
may disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents and advisors to whom disclosure is required to
enable the Agent or such Lender to perform its obligations under this Agreement
and the other Loan Documents or in connection with the administration or
monitoring of this Agreement and the other Loan Documents by the Agent or such
Lender (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this Agreement
and the other Loan Documents, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
and the other Loan Documents or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.08, to any assignee or participant, or any
prospective assignee or participant, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, as the case may be, or (B) is or becomes available
to the Agent or such Lender on a non-confidential basis from a source other than
Holdings, the Borrowers or any of their Subsidiaries and (viii) with the consent
of the Borrowers.

Section 9.09 Governing Law. This Agreement and the other Loan Documents shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to conflicts of laws principles thereof but including
Section 5-1401 and 5-1402 of the New York General Obligations Law.

Section 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic transmission in “.pdf” format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

88



--------------------------------------------------------------------------------

Section 9.11 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (provided that the Agent or the
Required L/C Lenders may bring actions to enforce any Security Document governed
by laws other than the State of New York in the jurisdiction of such other
governing law, in which case Holdings and the Borrowers shall submit to the
jurisdiction of a court of competent jurisdiction in such jurisdiction), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Holdings and each of the Borrowers hereby irrevocably consents to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to Holdings or such Borrower at its address specified pursuant to Section 9.02.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.12 WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE AGENT,
THE ISSUING BANK AND THE L/C LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE AGENT, THE ISSUING BANK OR ANY L/C
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.13 Release of Collateral or Guarantee Obligation.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Co-Collateral Agents are (solely with respect to the ABL
Collateral) and the Agent is (with respect to all other Collateral) hereby
irrevocably authorized by each Lender (without requirement of consent of or
notice to any Lender) to take, and hereby agree to take, any action requested by
the Borrowers having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including, without limitation,
any Permitted Disposition) or that has been consented to in accordance with
Section 9.01; provided that the guarantee obligations of Sears may not be
released without the consent of the Required L/C Lenders and the Issuing Bank,
or (ii) under the circumstances described in paragraph (b) below.

 

89



--------------------------------------------------------------------------------

(b) At such time as the aggregate L/C Lender Exposure is zero, the Collateral
(other than the ABL Collateral except as provided in the Existing Credit
Agreement) shall be released from the Liens created by the Security Documents
(other than the Guarantee and Collateral Agreement except as provided in the
Existing Credit Agreement), and the Security Documents (other than the Guarantee
and Collateral Agreement except as provided in the Existing Credit Agreement)
and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Loan Party under such Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

(c) At such time as a Property is released from the liens of the mortgage
securing the December Real Estate Loan (such released Property, a “December Real
Estate Loan Released Property”), such December Real Estate Loan Released
Property shall automatically and unconditionally be released from the Liens
created by the Mortgage (x) without requiring the execution of a release of
mortgage or the recording of any document (including a release of mortgage) in
the land title records with respect to such termination or the taking of any
other action, (y) without requiring any approval or consent of the Agent,
Issuing Bank or L/C Lenders, and (z) notwithstanding any Default or Event of
Default hereunder. Agent and Issuing Bank hereby agree (at Borrower’s sole cost
and expense) that within 15 days’ following receipt of instructions from the
Required L/C Lenders directing the release of Liens created by a Mortgage on a
Property being released under the December Real Estate Loan, Agent and Issuing
Bank shall, notwithstanding any Default or Event of Default hereunder nor any
other event or condition affecting the Borrowers, the LC Lenders, the Issuing
Bank or Agent, execute a release and discharge of the liens securing such
Property subject to the December Real Estate Loan Property Release under the
Mortgage (which may be in the form of a partial release of mortgage if such
Mortgage covers multiple Properties) and deliver such release to the Borrower.
Agent, Issuing Bank and LC Lenders hereby authorize any title company issuing a
policy of title insurance with respect to a December Real Estate Loan Released
Property to rely on this Section 9.13(c).

Section 9.14 PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Agent (for itself and not on behalf of any Lender) hereby notifies each
Borrower, Holdings and each Subsidiary Guarantor that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Borrower, Holdings and each Subsidiary
Guarantor, which information includes the name and address of such Borrower,
Holdings and such Subsidiary Guarantor and other information that will allow
such Lender or the Agent, as applicable, to identify such Borrower, Holdings and
such Subsidiary Guarantor in accordance with the PATRIOT Act. Each Borrower and
Holdings hereby agrees for itself and on behalf of each Subsidiary Guarantor to
provide such information promptly upon the request of any Lender or the Agent.

Section 9.15 Integration. This Agreement and the other Loan Documents represent
the agreement of Holdings, the Borrowers, the Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Lender relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

90



--------------------------------------------------------------------------------

Section 9.16 Replacement of L/C Lenders. If any L/C Lender requests compensation
under Section 2.12 or if the Borrowers are required to pay any additional amount
to any L/C Lender or any Governmental Authority for the account of any L/C
Lender pursuant to Section 2.15, if any L/C Lender does not consent (a
“Non-Consenting Lender”) to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each L/C Lender
and that has been approved by the Required L/C Lenders, then the Borrowers may,
at their sole expense and effort, upon notice to such L/C Lender and the Agent,
require such L/C Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another L/C Lender, if a L/C Lender accepts such
assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 9.07;

(b) such L/C Lender shall have received payment of an amount equal to its
ratable share of the outstanding Reimbursement Obligations actually funded by
such L/C Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding Reimbursement Obligations, interest and fees) or
the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) with respect to the replacement of any Non-Consenting Lender, such
amendment, waiver or consent can be effected as a result of such assignment
(together with all other assignments required by the Agent to be made pursuant
to this paragraph); and

(e) such assignment does not conflict with applicable laws.

An L/C Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such L/C Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 9.17 No Advisory or Fiduciary Capacity. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the letter of credit facility provided for hereunder and any
related arranging, syndication or other services in connection therewith
(including in connection with any amendment, restatement, consent, supplement,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Loan Parties, on the one hand,
and the Credit Parties, on the other hand, and each of the Loan Parties is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the

 

91



--------------------------------------------------------------------------------

transactions contemplated hereby and by the other Loan Documents (including any
amendment, restatement, consent, supplement, waiver or other modification hereof
or thereof); (ii) in connection with the process leading to such transaction,
the each Credit Party is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, restatement, consent, supplement, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
of the Credit Parties has advised or is currently advising any Loan Party or any
of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, restatement, consent,
supplement, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Credit Parties with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

92



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.19 Reinstatement.

(a) If at any time any amount paid by any L/C Lender or by any other Person in
respect of any “Obligations” as defined in the Cash Collateral Agreement is
rescinded or must otherwise be restored or returned for any reason, including
upon the insolvency, bankruptcy, or reorganization of any Person or otherwise,
each L/C Lender’s obligations hereunder or under the Cash Collateral Agreement
with respect to that payment shall be reinstated at such time and this Agreement
and the Cash Collateral Agreement, if terminated, shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. All
rights, interests, agreements, and obligations of each L/C Lender under this
Agreement and the Cash Collateral Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any insolvency proceeding by or
against any L/C Lender or any other circumstance which otherwise might
constitute a defense available to, or a discharge of any L/C Lender in respect
of its obligations hereunder or under the Cash Collateral Agreement.

(b) If at any time any amount paid by any Loan Party or by any other Person in
respect of any Obligations is rescinded or must otherwise be restored or
returned for any reason, including upon the insolvency, bankruptcy, or
reorganization of any Person or otherwise (such amount, the “Rescinded Amount”),
each L/C Lender’s and each Loan Party’s obligations under this Agreement and the
Cash Collateral Agreement with respect to such Rescinded Amount and the
obligations that gave rise to payment of such Rescinded Amount, including,
without limitation, pursuant to Article III hereof, shall be reinstated at such
time and this Agreement, if terminated, shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto. In addition,
if, at any time, any Rescinded Amount has been paid or transferred by the
Issuing Bank to any L/C Lender, such L/C Lender shall immediately pay to the
Issuing Bank the amount of such Rescinded Amount received by such L/C Lender.

Section 9.20 Existing Agent Acknowledgment

(a) Each of the Lenders, the Agent and the Loan Parties acknowledges that (i) in
order for this Agreement and the Letters of Credit to qualify as Bank Products
and an “Other L/C Facility” (as defined in the Existing Credit Agreement), Bank
of America, N. A., in its capacity as Existing Agent and the “Borrowers” under
the Existing Credit Agreement are required to agree to such designation,
(ii) pursuant to the Existing Agent Acknowledgment and Consent attached as
Exhibit C to this Agreement the Existing Agent and the “Borrowers” under the
Existing Credit Agreement have agreed to such designation and (iii) such
designation is subject to the conditions and limitations set forth in the
Existing Agent Acknowledgment and Consent.

[Remainder of page intentionally left blank.]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer SEARS ROEBUCK ACCEPTANCE CORP. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Finance KMART CORPORATION By:
 

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer

[Signature page to Letter of Credit and Reimbursement Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Agent and as the Issuing Bank By:  

/s/ David Smith

Name:   David Smith Title:   Vice President Applicable Office: 390 Greenwich St,
1st Floor New York, NY 10013

[Signature page to Letter of Credit and Reimbursement Agreement]



--------------------------------------------------------------------------------

JPP, LLC, as an L/C Lender By:  

/s/ Edward S. Lampert

Name:   Edward S. Lampert Title:   Member

[Signature page to Letter of Credit and Reimbursement Agreement]



--------------------------------------------------------------------------------

JPP II, LLC, as an L/C Lender By: RBS Partners, L.P., as Manager By: ESL
Investments, Inc., as General Partner By:  

/s/ Edward S. Lampert

Name:   Edward S. Lampert Title:   Chairman and Chief Executive Officer

[Signature page to Letter of Credit and Reimbursement Agreement]